           Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 1 of 87




                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK


OKLAHOMA POLICE PENSION FUND AND            Case No. 1:19-cv-03354-VM
RETIREMENT SYSTEM, Individually and on
Behalf of All Others Similarly Situated,

                         Plaintiff,

      v.

TELIGENT, INC. and JASON GRENFELL-
GARDNER,

                         Defendants.


      PLAINTIFF’S SECOND AMENDED CLASS ACTION COMPLAINT FOR
              VIOLATIONS OF FEDERAL SECURITIES LAWS
            Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 2 of 87




       Lead Plaintiff Oklahoma Police Pension Fund and Retirement System (“Oklahoma

Police” or “Plaintiff”), by and through its attorneys, and on behalf of all others similarly situated,

alleges the following upon information and belief, except as to those allegations concerning

Plaintiff, which are alleged upon personal knowledge. Plaintiff’s information and belief are

based on, among other things, its counsel’s investigation, which includes, without limitation:

(a) a review and analysis of regulatory filings made by Defendant Teligent, Inc. (“Teligent” or

the “Company”) with the U.S. Securities and Exchange Commission (“SEC”); (b) a review and

analysis of the U.S. Food and Drug Administration’s (“FDA”) regulatory findings and

observations regarding the extent of Teligent’s compliance with relevant laws and regulations;

(c) a review and analysis of press releases and media reports issued and disseminated by the

Company; (d) a review of other publicly available information concerning the Company; and

(e) investigative interviews with former personnel with first-hand knowledge of the Company’s

operations.

I.     SUMMARY OF CLAIMS

       1.       This is a securities fraud class action brought to pursue remedies under the

Securities Exchange Act of 1934 (the “Exchange Act”) on behalf of all persons or entities that

purchased or otherwise acquired Teligent common stock between March 7, 2017 and November

6, 2017, inclusive (the “Class Period”), and who were damaged thereby. The Defendants here are

Teligent, a small pharmaceutical company, and Jason Grenfell-Gardner (“Grenfell-Gardner”), the

Company’s Chief Executive Officer (“CEO”), who sought to radically accelerate the pipeline of

core generic treatments the Teligent submitted to the FDA for approval (“ANDAs”), and to

simultaneously expand Teligent’s business into new product lines.

       2.       Defendants made a series of materially false and misleading statements during the

Class Period that touted Teligent’s ability to develop and submit ANDAs in compliance with


                                                  1
            Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 3 of 87




stringent FDA regulations and to secure their approval from the FDA, going so far as to falsely

deny receiving any recent 483 Letters from the FDA, which list serious compliance failures. In

truth, as Defendants knew and concealed, Teligent had received a 483 Letter from the FDA in

September 2016, just months before the Class Period started, listing multiple systemic compliance

failures. For example, a follow-up letter from the FDA in February 2017, addressed to Grenfell-

Gardner, stated that the 483 observations, “raise[d] concerns about the validity and integrity of

the studies conducted at [Teligent’s] study site.” [Emphasis added]. These longstanding and

substantial failures undermined Teligent’s pipeline of new treatments, and therefore, its ability to

generate revenue and grow. Moreover, these problems were so deeply ingrained in Teligent’s

slipshod practices that it received two subsequent 483 Letters: before the end of the Class Period

in October 2017, and after the Class Period ended in May 2019. The subsequent 483 Letters

showed substantially similar compliance failures by Teligent as the September 2016 483 Letter,

and the compliance failures they showed also occurred during and before the Class Period. Each

of those 483 Letters was at least partially in response to poor ANDA submissions that Teligent

had made with the FDA.

       3.       Thus, though Defendants’ acceleration and transformation plan did initially allow

Grenfell-Gardner to tout an increased number of ANDA submissions in the run-up to the Class

Period, those submissions were illusory. Teligent achieved that increase only by cutting corners

and systematically failing to comply with demanding FDA regulations. As the FDA observed,

Teligent: failed to have or follow required standard operating procedures (“SOPs”) and controls,

failed to investigate required tests that generated out-of-specification (“OOS”) results, failed to

validate the methods with which it undertook required tests, and failed to store required records




                                                 2
             Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 4 of 87




and data. In sum, these failures undermined the integrity of the data and products that Teligent

was submitting to the FDA for approval.

        4.       Teligent’s corner-cutting and compliance failures were a direct extension of

Grenfell-Gardner’s attempt to rapidly accelerate the Company’s ANDA submissions, while

simultaneously expanding its business, at a massive expense, prior to and during the Class Period.

Fulfilling all of the time consuming regulatory requirements designed to ensure product safety and

properly grow an ANDA pipeline would have required enormous resources, which Teligent, a

company of less than 200 people, did not have and which Grenfell-Gardner diluted among new

business lines in any event. So, Teligent simply failed to follow FDA regulations at virtually every

phase of the generic development process. Also contributing to these failures, as Teligent

eventually admitted to the FDA, the Company had badly understaffed the Quality Control

department that was supposed to prevent them.

        5.       The same faulty practices that fueled Teligent’s illusory increase in ANDA

submissions before the Class Period also caused its ANDA submissions to slow to an almost

complete halt by the start of the Class Period. For, by the time the Class Period began in March

2017, Teligent had to commit substantial resources to respond to the compliance failures observed

in the September 2016 483 Letter. Teligent was not able to make such a commitment without

diverting resources from its attempts to submit new ANDAs, as it had to concentrate on building

up the adequate staff and control infrastructure that it failed to put in place years earlier.

        6.       Thus, Teligent’s compliance failures and response thereto resulted in its new

ANDA submissions grinding to a virtual halt during and after the Class Period. Compared to the

11 ANDAs it submitted in 2014, 15 ANDAs submitted in 2015, and 12 ANDAs submitted in 2016:

Teligent managed only 4 ANDA submissions in 2017. That brought Teligent all the way back to




                                                   3
            Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 5 of 87




its low submission levels from before 2014, before Grenfell-Gardner implemented his illusory

“transformation” plan. Burdened by its continuing compliance failures, as the October 2017 and

May 2019 483 Letters illustrate, Teligent has remained at those low submission levels following

the Class Period: it submitted only 3 ANDAs in 2018, and has not announced a single ANDA

submission for 2019 as of the date of this filing (December 9, 2019). Teligent has also had to redo

tests and studies in a more robust and time-consuming manner for multiple ANDAs it had already

filed with the FDA in an attempt to salvage their chance of winning approval, which further

delayed their progress as well.

       7.       This sharply diminishing pipeline occurred despite massive increases in research

and development (“R&D”) costs and other expenses that Teligent took on as part of the

“transformation” plan beginning in 2014. The combination of limited revenue from the diminished

pipeline and substantial costs has resulted in Teligent suffering significant net losses in 2017, as

well as 2018 and 2019.

       8.       Significantly, Grenfell-Gardner knew that the FDA had observed multiple

compliance failures by Teligent well before the Class Period started. For example, the FDA

inspected Teligent in September 2016, about six months before the Class Period. Following that

inspection, the FDA sent a 483 Letter and other official documents discussing Teligent’s

compliance failures between September 2016 and February 2017 that were addressed to Grenfell-

Gardner and/or noted that all FDA correspondence was to be addressed to him. For the same

reasons, he also knew of the two subsequent 483 Letters. Of course, Grenfell-Gardner did not

need the FDA to tell him that Teligent was systematically failing to comply with required

regulations. He was the CEO of a small company, whose office was in the same complex as

Teligent’s plant where the violations occurred; his direct-reports included the Chief Scientific




                                                 4
            Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 6 of 87




Officer, Plant Manager, and Senior Vice President of Quality Control; and Teligent tracked out-

of-specification results and non-conformance reports that evidenced the compliance failures.

However, Grenfell-Gardner has never disclosed any of the 483 Letters.

       9.       Instead, during the Class Period, Grenfell-Gardner repeatedly touted Teligent’s

purportedly strong record of compliance with FDA regulations. As an example, he claimed that

“there have been no 483 observations at [Teligent’s] site.” [Emphasis added]. Similarly, he

assured investors that “our cooperation with the FDA has been incredibly fruitful and

straightforward.” [Emphasis added]. He also used Teligent’s purported compliance prowess to

justify the Company’s exorbitant R&D costs, asserting that R&D is “the best investment that we

can make because the FDA is approving the drugs that we submit” and so driving the Company’s

growth. [Emphasis added].

       10.      Those statements were materially false and misleading because, among other

things, at the time they were made:

                (a)    As described in the FDA’s correspondence with Teligent in September

       2016, October 2017, and May 2019, as well as by CW1, before and during the Class Period,

       Teligent had a widespread failure to implement required procedures and controls,

       exacerbated by a badly understaffed Quality Control department. This resulted in Teligent

       systematically failing to comply with FDA regulations, which undermined the integrity of

       the data Teligent submitted to the FDA in support of its ANDAs. Indeed, Teligent not only

       had to redo tests and studies for the faulty ANDAs it had submitted, so that they had a

       chance of receiving approval, but it had to implement a host of new procedures and controls

       across its laboratory and related infrastructure – in response to compliance failures the FDA

       had specifically identified and the many others Teligent was now expressly warned to




                                                5
         Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 7 of 87




       correct – to improve the quality of future ANDA submissions and rebuild its standing with

       the FDA. This delayed the potential approval of Teligent’s already submitted ANDAs,

       caused the submission of its new ANDAs to slow to an almost complete halt, made the

       strategy of expanding into new business lines impossible to implement, and resulted in a

       waste of Teligent’s high R&D and other expenses, which the dwindling pipeline could not

       earn sufficient revenue to cover.

               (b)    Moreover, they concealed the September 2016 483 Letter, accompanying

       EIR (defined below), and subsequent follow-up letter from the FDA, which contained

       observations of multiple, systematic compliance failures in Teligent’s procedures and

       laboratory controls and undermined the integrity of the data that Teligent was submitting

       in support of its ANDAs. They concealed that information notwithstanding that their own

       (undisclosed) follow-up letter to the FDA in October 2016 stated that “Teligent takes these

       observations extremely seriously.” [Emphasis added]. As set forth herein, responding to

       those observations and warnings required a substantial amount of Teligent’s already

       overtaxed resources, both for the ANDAs already submitted and prospective infrastructure

       fixes, thereby delaying the approval of existing ANDAs, delaying the submission of new

       ANDAs, and limiting Teligent’s ability to execute its business plan. This further showed

       that Teligent was already experiencing serious regulatory problems with its core products,

       and was not prepared or positioned to expand into new business lines.

       11.     The truth was revealed for the first time on November 6, 2017, after trading hours.

For example, on that day, Defendants disclosed a sharp decline in Teligent’s pipeline of new drugs,

along with delays in that pipeline, manufacturing challenges, and products that were slow to

launch. Defendants also revealed that this had caused reduced revenue, margin, and guidance.




                                                6
          Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 8 of 87




        12.     The market reacted swiftly and negatively to the disclosures. As a consequence,

on the next trading day, November 7, 2017, the price of Teligent common stock dropped 43.62%,

from $5.25 per share to $2.96 per share, on a volume of 8.35 million shares.

        13.     Today, Teligent’ stock price is at $0.61, and the Company has been told that, at that

level, it is in danger of being de-listed from the Nasdaq Global Select Market (“Nasdaq”).

II.     JURISDICTION AND VENUE

        14.     The claims asserted herein arise under §§10(b) and 20(a) of the Exchange Act (15

U.S.C. §§78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC (17 C.F.R.

§240.10b-5).

        15.     This Court has jurisdiction over the subject matter of this action pursuant to

28 U.S.C. §1331 and §27 of the Exchange Act (15 U.S.C. §78aa).

        16.     Venue is proper in this judicial District pursuant to 28 U.S.C. §1391(b) and §27 of

the Exchange Act (15 U.S.C. §78aa(a)). Substantial acts in furtherance of the alleged fraud or the

effects of the fraud occurred in this judicial District. Many of the acts charged herein, including

the preparation and dissemination of materially false and/or misleading information, occurred in

substantial part in this judicial District.

        17.     In connection with the acts, transactions, and conduct alleged herein, Defendants

directly and indirectly used the means and instrumentalities of interstate commerce, including the

U.S. mail, interstate telephone communications, and facilities of a national securities exchange.

III.    PARTIES

        18.     Lead Plaintiff Oklahoma Police, as set forth in its certification (ECF No. 17-2),

purchased Teligent common stock during the Class Period and suffered damages, as a result of the

federal securities law violations and false and misleading statements alleged herein.




                                                  7
          Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 9 of 87




       19.     Defendant Teligent is a Delaware corporation with its principal executive offices

located at 105 Lincoln Avenue, Buena, New Jersey 08310. During the Class Period, Teligent,

through its officers and directors, published periodic filings with the SEC and made public

statements that, as alleged herein, violated the securities laws and contained materially false and

misleading statements.

       20.     Defendant Grenfell-Gardner was, at all relevant times, Teligent’s President and

CEO. Throughout the Class Period, Grenfell-Gardner made statements in the Company’s press

releases, earnings conference calls, and at other public events, which, as alleged herein, violated

the securities laws and contained materially false and misleading statements. At all relevant times,

Grenfell-Gardner made the false and misleading statements with scienter.

       21.     Hereinafter, Defendants Teligent and Grenfell-Gardner will be collectively referred

to as “Defendants.”

IV.    SUBSTANTIVE ALLEGATIONS

       A.      Factual Background

               1.      Overview of Defendants’ Rush to Grow Teligent’s Product Pipeline
                       and Transform its Business, which Resulted in Systematic Failures to
                       Comply with Required FDA Regulations

       22.     Prior to the Class Period, as the FDA found and Defendants knew, Teligent

systematically failed to comply with regulatory requirements on which its entire business rested.

Teligent develops generic treatments, primarily topical ointments and lotions, that it can only

market if it demonstrates, through data-heavy submissions known as “ANDAs,” that it has

complied with stringent controls and procedures that ensure both the safety of the treatments and

integrity of the supporting data.

       23.     In fact, Teligent’s business model requires a continuously growing pipeline of

ANDA submissions and enables the efficient approval of each submission. Since there is little to


                                                 8
         Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 10 of 87




distinguish Teligent’s generic ointments and lotions from competitors’ products, the Company’s

ability to profit depends primarily on marshaling a large number of low-margin products, and also

on attempting to be one of the first generics in a market so that it can earn higher margins until

competitors eventually bring prices down.

       24.     Defendant Grenfell-Gardner led a radical overhaul of the Company in an attempt

to generate the required ANDA pipeline. When he joined as CEO, in July 2012, the Company was

called IGI Laboratories, Inc. (“IGI”). It had historically manufactured pharmaceutical products

for third-party customers, which then sold those products under their own brands. But, beginning

in 2010, the Company began to transition from relying on that practice (known as “contract

services”) as its sole revenue source to also developing its own topical generic pharmaceutical

products that it would manufacture and sell under its own brand. The Company’s initial attempts

to develop its own products moved slowly – in each of 2010, 2011, and 2012, it submitted only

two to three ANDAs per year. By April 2014, Grenfell-Gardner announced that he was attempting

to dramatically accelerate the Company’s transformation and pipeline:

       2014 is a year of transformation in IGI, as we accelerate our business and solidify
       the foundation for future growth. Remember that in 2013 we transitioned our
       business from relying solely on Contract Services by introducing four IGI labeled
       generic topical pharmaceutical products[.]

                                        *       *      *

       Now, we’re set on moving even faster to transform our business, and we remain
       dedicated to our mission to become one of this [sic] top five leading companies in
       the generic topical pharmaceutical industry. Now, as we set out our plans for this
       transformational year, I set forth three key goals for IGI. First, revenue growth
       between 40% and 45%; second at least 10 ANDA filings with the FDA for generic
       topical pharmaceutical products; and third, maintaining profitability in 2014,
       while at least doubling our R&D spend to drive shareholder value.




                                                9
         Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 11 of 87




[Emphasis added].     Reiterating that point, on the Company’s website, Grenfell-Gardner’s

biography states that his role is “leading [Teligent’s] transformation into an R&D-centered

pharmaceutical company.” [Emphasis added].

       25.     Defendants’ plan to reorient the Company around R&D that would support an

accelerating pipeline of ANDA submissions came, however, with a demanding prerequisite for

success: they would have to build a development and production infrastructure that satisfied the

FDA’s stringent regulations for generic products. Since the FDA has already approved generics

copy innovator treatments, the supporting data for ANDA approval must convincingly show that

the generic has the same characteristics as, works in the same way as, and can consistently be

produced to replicate the innovator drug it is copying. To that point, ANDA stands for Abbreviated

New Drug Application, indicating that in most instances, it does not require clinical data directly

demonstrating a generic’s impact on patients. In contrast, the FDA requires the submission of

such clinical data for the approval of innovator drugs as part of a New Drug Application (or

“NDA”). As a result, the data supporting ANDA submissions is overwhelmingly produced in

laboratories, which are supposed to run a battery of carefully calibrated nonclinical tests to

establish that the generic is safe, overlaps with the already approved innovator, and is properly

produced.

       26.     The FDA does not simply accept the data submitted in support of ANDAs. Rather,

it requires a showing that the generic producer is following strict laboratory and production

controls to ensure the integrity of the supporting data and the safety of the prospective product.

Thus the standard for ANDA approval – which is contained in Title 21, Chapter I of the C.F.R.

(“Chapter I”) – specifically states that the “FDA will refuse to approve an ANDA” if, among other

things, “[t]he methods used in, or the facilities and controls used for, the manufacture,




                                                10
         Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 12 of 87




processing, and packing of the drug product are inadequate to ensure and preserve its identity,

strength, quality, and purity.” 21 C.F.R. §314.127(a)(1) [emphasis added].

       27.     In turn, Chapter I sets forth the “minimum” methods and controls that the generic

producer must follow to “assure” that a treatment for human consumption has the safety, identity,

and other characteristics that the treatment “purports or is represented to possess.” 21 C.F.R.

§210.1(a) [emphasis added]. Those minimum methods and controls are collectively referred to as

the “Good Manufacturing Practice,” “GMP,” or “cGMP” and defined to include “testing” and

“quality control,” as well as an entire subsection with additional “laboratory controls.” 21 C.F.R.

§§210.3(b)(12) & 211.160-176 [emphasis added]. Moreover, Chapter I sets forth additional

general methods and controls that the producer of any treatment, whether for human consumption

or otherwise, must comply with, referred to as the “Good Laboratory Practice for Nonclinical

Laboratory Studies,” or “GLP.” 21 C.F.R. §58 [emphasis added]. They specifically govern

“nonclinical laboratory studies that support or are intended to support applications for research

or marketing permits for products,” that is ANDAs, and are “intended to assure the quality and

integrity of the safety data filed” therewith. 21 C.F.R. §58.1(a). Further, the FDA requires that

producers follow specialized methods and controls when running certain complex tests supporting

ANDAs, such as the test establishing the “bioequivalence” or overlap between the generic and the

innovator, to ensure the integrity of the resulting data. 21 C.F.R. §320.

       28.     To win ANDA approvals, a generic producer must accordingly demonstrate that it

generates the supporting data and relevant products in conformance with the foregoing regulations.

That in turn requires generic producers to generate that data through procedures and controls

(SOPs) mandated under the GMP. The purpose of SOPs is to assure drug quality, identity, and

purity – which means having and following appropriate SOPs is a requirement for ANDA




                                                11
        Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 13 of 87




approval.    21 C.F.R. §§211.100(a), 314.127(a)(1).     SOPs are required for laboratory and

production controls, such as product specifications, testing, sampling plans, and the handling of

products to prevent contamination. 21 C.F.R. §§211.80(a), 211.160, 211.166. GLP also separately

requires SOPs. 21 C.F.R. §58.81. Standard SOPs require the tracking of deviations from

specifications, investigations into such deviations, and reporting of corrective action to a

company’s management.        Creating and following SOPs imposes a substantial burden on

pharmaceutical firms. For example, the FDA estimated the annual record-keeping burden of 21

C.F.R. §211.100(b) alone (requiring that compliance with written procedures be documented at

time of performance and that any deviations be recorded and justified) to be 25,104 hours.

Creating 25 new SOPs might, per the FDA’s estimation, take 20 hours per person and 50,000 hours

in one year. (Rules and Regulations, 76 Fed. Reg. 188 (Sept. 18, 2011)).

       29.     But Defendants did not provide the substantial infrastructure, in terms of staff or

required control systems, necessary to satisfy those demanding regulations as they attempted to

significantly scale-up the Company’s core topical ANDA submissions. Instead, Defendants

diluted the Company’s limited resources by, also beginning in 2014, attempting to simultaneously

launch a series of new businesses:

               (a)      First, the Company would attempt to develop injectable, complex, and

       ophthalmic generic drugs in addition to topicals. Defendants used the acronym “TICO”

       for each of the four product lines to refer to this “broader strategy.” Acknowledging that

       there was comparatively more competition in the markets for topical generic treatments,

       which tended to be simpler products, Defendants were seeking better returns with the other

       product lines.




                                               12
        Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 14 of 87




              (b)     Second, to familiarize themselves with the three new lines of generic

       treatments, and because the Company’s own pipeline of topical ANDAs was not producing

       significant revenue, Defendants began purchasing a large number of ANDAs or the rights

       thereunder. After acquiring one topical ANDA in 2013, they acquired 20 ANDAs and

       NDAs in September 2014, almost all of which were for injectable drugs.

              (c)     Third, the Company planned to significantly expand its headquarters in

       Buena, New Jersey (the “Buena Facility”), where it had facilities for R&D, nonclinical

       laboratories, and manufacturing, along with executive offices. Defendants intended to

       begin construction in late 2015 and complete it in 2017. This would increase the facility’s

       topical manufacturing capacity and also create the ability to produce and sell the more

       complex products in the TICO strategy. For example, the expansion would include a sterile

       facility that was required to manufacture injectable treatments. Producing injectables

       through third-party manufacturers was generally cost-prohibitive, so, without that facility,

       Teligent could not sell them or implement the TICO strategy.

       30.    Defendants emphasized how radical this planned overhaul was by changing the

Company’s name to “Teligent” in October 2015, but their efforts achieved little lasting impact

beyond putting an impossible number of demands on overburdened employees and saddling it with

enormous, unjustified expenses. In 2016, after several years of growth, Teligent still only had

about 150 employees. Meanwhile, Teligent’s R&D costs more than doubled, from approximately

$2.8 million in 2012 and 2013 to over $6.9 million in 2014, in an attempt to fuel its pipeline of

ANDA submissions. That expenditure was enormous, particularly for a small company, equaling

over 20% of Teligent’s total revenues. R&D costs continued to balloon over the following years,

reaching over $17 million and approximately 26% of total revenue in 2016. Moreover, in 2016,




                                               13
           Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 15 of 87




Teligent spent $13.5 million on capital expenditures related to its facility expansion, only about

25% of the expected $55 million cost and its expenses for Selling, General & Administrative

(“SG&A”) functions had increased from $3.1 million in 2012 to $15 million in 2016, as

Defendants tried to build a sales infrastructure for the ANDA pipeline they were supposedly

growing.

       31.     Throughout all of that, Defendants repeatedly assured investors that their heavy

investment in R&D was successfully driving Teligent’s rapid transformation. As Grenfell-

Gardner stated in an April 2016 conference call, ANDAs were “the key to Teligent’s growth[.]”

[Emphasis added]. Similarly, on March 7, 2017, the start of the Class Period, Grenfell-Gardner

claimed that “[w]e’re not so much playing defense trying to protect our installed markets, but

rather playing offence as we launch new drugs into the market. That’s why if you compare our

results to those of our peers, a few key differentiators stand out. First, we invest significantly more

in R&D and we get significantly more out of it.” [Emphasis added].

       32.     Though Defendants’ acceleration plan did allow Grenfell-Gardner to state that

Teligent had submitted 11 ANDAs in 2014, 15 ANDAs in 2015, and 12 in 2016, up from about 2

to 3 several years earlier – as the FDA found – those submissions were illusory. The Company

achieved this dramatic increase only by cutting corners and systematically failing to comply with

the demanding GMP, GLP, and other regulations discussed herein. Over the course of three

inspections, as detailed below, the FDA found that Teligent failed to ensure data and product

integrity, including by failing to investigate or reject out-of-specification results, have or follow

appropriate SOPs, keep records, validate methods, and prevent contamination.

       33.     Significantly, Grenfell-Gardner knew that the FDA had reached such negative

findings well before the Class Period started. For example, the FDA inspected Teligent in




                                                  14
         Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 16 of 87




September 2016, about six months before the Class Period. Following the inspection, the FDA

sent a series of letters and other official documents discussing Teligent’s regulatory failures

between September and February 2017 that were addressed to Grenfell-Gardner and/or noted that

all FDA correspondence were to be addressed to him. One of those was a Form 483 Letter, which

the FDA issues to firm management after an inspection when the “conditions or practices observed

would indicate that any food, drug, device or cosmetic has been adulterated or is being prepared,

packed, or held under conditions whereby it may become adulterated or rendered injurious to

health.” FDA inspectors are trained that all 483 observations are to be “clear, specific, and

significant.”

       34.      Of course, Grenfell-Gardner did not need the FDA to tell him that Teligent was

systematically failing to comply with required regulations. He was the CEO of a small company,

whose office was in the same complex as Teligent’s plant where the violations occurred; his direct-

reports included the Chief Scientific Officer, Plant Manager, and Senior Vice President of Quality

Control; and Teligent tracked out-of-specification results and non-conformance reports which

evidenced the compliance failures.

       35.      Moreover, those failures were a direct extension of Grenfell-Gardner’s attempt to

rapidly transform and expand Teligent’s business, at a massive expense, prior to and during the

Class Period. Fulfilling all of the time consuming regulatory requirements designed to ensure

product safety and to properly grow a pipeline of topical ANDAs would have required enormous

resources, which Teligent did not have and Grenfell-Gardner diverted to the new business lines in

any event. So, Teligent simply failed to follow those requirements at virtually every phase of the

generic development process. As documented by the FDA, and detailed below, Teligent’s corner-

cutting practices and widespread compliance failures included: failures to implement and follow




                                                15
         Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 17 of 87




required SOPs and other laboratory controls, failures to properly administer required tests and

studies, failures to investigate tests and studies that yielded OOS results, and failures to store

required data and records. Also contributing to these failures, as Teligent eventually admitted to

the FDA, it had badly understaffed the Quality Control department that was supposed to prevent

them. In the short-run, the foregoing practices dramatically sped up Teligent’s ability to submit

ANDAs between 2014 and 2016; but shortly thereafter, and by the start of the Class Period in

March 2017, they caused Teligent’s pipeline to shrink and its ANDA submissions to fall back to

their “pre-transformation” levels.

       36.     The foregoing systematic misconduct was not only documented by the FDA, but

was also described by Confidential Witness (“CW”) 1, who worked for Teligent in its facility as

an investigations scientist throughout the Class Period, from approximately July 2016 to February

2018. CW1 was in the Quality Control group and initially reported to Quality Control Manager

Ahmer Ali, and later reported to Vice President of Quality Control Barbara Lani (“Lani”), who, in

turn, reported directly to Defendant Grenfell-Gardner.

       37.     A lack of staff assistance, coupled with unrealistic deadlines, caused serious back-

ups in Teligent’s work during CW1’s tenure at the Company, which ran from before the Class

Period started to after it ended. CW1 stated that there were enough staff members to conduct basic

testing, but there was no help to conduct data analysis or investigations and that the lack of staff

and resources affected Teligent’s Quality Control, where many people in the department were

overwhelmed.

       38.     Accordingly, though the SOP within the industry was for Quality Control to try to

close investigations into tests yielding an incorrect specification (i.e., OOS) within 30 days of




                                                16
         Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 18 of 87




receiving such results, CW1 explained that doing so was impossible at Teligent. That was because

CW1 often had between 30 and 40 open investigations at any one time.

       39.     However, CW1 was pressured to close cases or investigations, regardless of

outstanding issues, so that Teligent could submit its ANDA to the FDA, or so that products could

be manufactured and shipped. CW1 explained that an ANDA could not be filed with the FDA

until everything – meaning every investigation and/or non-conformance report (“NCR”) – was

“closed.” As such, Teligent’s management regularly decided to declare investigations “closed”

prematurely. CW1 stated that the pressure was put on CW1 directly by Vice President of Quality

Control Lani and General Manager Troy Woelfel (“Woelfel”), both of whom were direct reports

to Grenfell-Gardner.

       40.     Moreover, CW1 stated that management put intense pressure to submit a high

volume of ANDA filings on timelines which were unrealistic, given Teligent’s lack of resources.

       41.     Attempting to submit a high volume of ANDAs at such a high speed led to mistakes

being made. Those mistakes often caused OOS test results, which, in turn, triggered investigations

into those results, which caused further back-ups.

       42.     CW1 was also aware that Teligent’s sterile manufacturing facility was significantly

behind on its development timeline.

       43.     In sum, Teligent’s entire business model depended on cutting corners in the

development of new products, so that it could rush out ANDA submissions and, in turn, Grenfell-

Gardner could tout the Company’s increasing pipeline of ANDAs as a purported sign of the

Company’s success, when, as the FDA found, Teligent actually lacked the compliance

infrastructure necessary to support that pipeline.




                                                 17
           Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 19 of 87




               2.      FDA Investigations and Letters Showed that Prior to, During, and
                       Following the Class Period, Teligent Systematically Failed to Comply
                       with Required Regulations for Generic Producers

       44.     Over three successive investigations at Teligent’s Buena Facility, the FDA

informed Grenfell-Gardner and his direct reports of widespread compliance failures in the

nonclinical laboratory and production practices on which its ANDA submission pipeline

depended. The first pertinent investigation occurred in September 2016, several months before

the Class Period started, the second occurred toward the end of the Class Period in October 2017,

and the third occurred after the Class Period in April and May 2019.

       45.     The compliance failures at issue in each investigation involved substantially similar

issues that arose from Teligent’s rushed, unfocused, and understaffed operations. In particular,

Teligent failed to: adopt or follow required SOPs and controls; properly conduct required tests and

studies; investigate at all, or to investigate adequately, tests and studies that generated OOS results;

and store required data and records. These failures undermined the integrity of the data that

Teligent submitted in support of its ANDAs to the FDA. The FDA’s investigations also show that

Teligent was engaging in all of those impermissible practices before and during the Class Period.

Moreover, these failures were so deeply ingrained in Teligent’s practices that it was unable to fix

them despite the regularity of the FDA investigations occurring about every 12 months from 2016

to 2019.

       46.     Following each investigation, the FDA reported its findings to Grenfell-Gardner

and his direct reports. In each case, the FDA issues what is known a Form 483 or a 483 Letter.

As set forth on the FDA’s website, these are “issued to firm management at the conclusion of an

inspection when an investigator(s) has observed any conditions that in their judgment may

constitute violations” of the applicable statute and regulations. The 483 Letters set out these

conditions in the form of numbered observations. FDA inspectors know that each 483 observation


                                                  18
         Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 20 of 87




must be “clear, specific and significant.” [Emphasis added]. A 483 Letter “does not include

observations of questionable or unknown significance at the time of the inspection.” [Emphasis

added]. Moreover, a 483 Letter is explicitly for a firm’s senior management: at the end of an

inspection, the inspector will discuss each observation “with the company’s senior

management[,]” so that “there is a full understanding of what the observations are and what

they mean.” [Emphasis added]. Following at least the first two investigations, the FDA also

issued an Establishment Inspection Report (“EIR”), which elaborates upon the observations in the

483 Letters, described discussions with senior management, and included other comments from

the inspector. In addition, following at least the first investigation, the FDA sent a follow-up letter

to Teligent emphasizing its compliance failures. For its part, after receiving each 483 Letter,

Teligent responded to the FDA by setting forth, in writing, burdensome and widespread corrective

action plans that it promised to implement.

                       a.      The FDA’s September 2016 483 Letter

       47.     The FDA conducted an unannounced “pre-approval” inspection at the Buena

Facility in response to an ANDA submission from Teligent. This took place between September

12 and 16, 2016, and was conducted by the “Office of Study Integrity and Surveillance” from the

FDA’s Division of Generic Drug Bioequivalence Evaluation. [Emphasis added]. Following the

inspection, the FDA issued a 483 Letter and accompanying EIR citing multiple compliance failures

by Teligent (the “September 2016 483 Letter”).

       48.     These compliance failures were significant because they showed that Teligent’s

practices, including in its critical laboratories, systematically undermined the integrity of the data

that Teligent was submitting in support of its ANDAs.

       49.     First, three of the 483 observations showed that Teligent was conducting tests

required for ANDA approval in a fundamentally flawed manner. For example:


                                                  19
        Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 21 of 87




              (a)     the method for measuring certain “concentrations in study samples used

       only a single concentration . . . that was not representative of the range of . . .

       concentrations” at issue and “no separate quality control samples were used to evaluate

       [the] accuracy and precision” of the test (Observation 3) [emphasis added];

              (b)     again, “[q]uality control samples representing the range” of certain

       concentrations at issue were also “not included in the HPLC analysis,” which stands for

       “high-performance liquid chromatography” and identifies and quantifies a material’s

       component parts (Observation 4) [emphasis added]; and

              (c)     the stability studies on certain solutions were “not evaluated with a fresh

       calibrator solution[,]” meaning that Teligent did not run quality control checks against the

       full range of characteristics that the solution may have and, when running the study, did

       not refresh the calibrator solution with samples representing that full range (Observation

       5).

       50.    Second, two of the 483 observations showed that Teligent was not storing data and

records that were supposed to substantiate the information submitted to the FDA in support of

ANDAs. For example:

              (a)     “[t]he firm did not randomly select and retain reserve samples” from

       product samples it was testing to show that the product purportedly was bioequivalent to

       the innovator treatment it was attempting to copy (Observation 1) [emphasis added]; and

              (b)     “[t]he drug accountability records” for the sample products used in the

       bioequivalence studies “were insufficient to reconstruct the receipt, storage, handling,

       and use of these products” (Observation 2) [emphasis added].




                                               20
         Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 22 of 87




       51.     The EIR repeated and expanded on the 483 observations, explaining that they

resulted from a complete absence of required SOPs. Under the section titled “Facilities and Site

Operations” [emphasis added], the EIR firmly concluded that:

               (a)    “[t]he SOP program is not adequate and current to ensure quality in

       analytical operations and the generated in-vitro study data” [emphasis added]; and

               (b)    “[t]he sample receipt and accountability processes were not adequate to

       ensure the integrity of the sample usage during the study.” [Emphasis added].

It elaborated that “[t]here were no SOPs for reserve samples, sample accountability and storage

of drug products” and that “[t]he firm does not have a standard operating procedure for sample

receipt and accountability.” [Emphasis added].

       52.     Teligent’s compliance failures described in the preceding paragraphs implicate the

GMP, GLP, and other pertinent regulations. As examples, the Lab Controls and Production and

Process Controls sections of the GMP prohibit Teligent’s use of unrepresentative samples in its

studies (Observations 3 and 4), Teligent’s undertaking unreliable stability tests (Observation 5),

and its failure to have SOPs (EIR comments). See, e.g., 21 C.F.R. §§211.100(a), 211.165(e),

211.166(a)(3). The Lab Controls and Production and Process Controls sections of the GMP, GLP,

and other regulations, prohibit Teligent’s failure to store reserve samples and have SOPs for such

storage (Observation 1 and EIR comments). See, e.g., 21 C.F.R. §§58.105(d), 58.195, 211.100(a),

320.38, 320.63. The GLP also prohibits Teligent’s failure to keep drug accountability records

(Observation 2). See, e.g., 21 C.F.R. §58.107.

       53.     On October 5, 2016, Teligent sent a letter to the FDA regarding the foregoing 483

observations. The letter stated that “Teligent takes these observations extremely seriously[.]”




                                                 21
         Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 23 of 87




[Emphasis added]. Further, “Teligent realizes that any FDA inspection is limited in its scope,

and therefore, the observations cited may not be all inclusive.” [Emphasis added].

        54.     Teligent accepted the FDA’s findings. The letter acknowledged that Teligent used

“inappropriate” test methods, that it “failed to use quality control samples” to appropriately check

tests, and that it had a “gap” in its SOPs. [Emphasis added].

        55.     Although Teligent promised to fix its compliance failures, doing so would require

a commitment of significant resources. Thus, Teligent promised to draft and implement multiple

new SOPs and to repeat the in-vitro bioequivalence study it had previously submitted in support

of an ANDA under new and much more rigorous protocols.

        56.     The FDA responded with a letter of its own, addressed to “Jason Grenfell-

Gardner,” and dated February 21, 2017. It began, “[t]his letter informs you of objectionable

conditions observed during the U.S. Food and Drug Administration (FDA) inspection

conducted at Teligent Pharma, Inc., from September 12 to September 16, 2016.” [Emphasis

added]. Significantly, the FDA letter then stated:

        From our review of the FDA Establishment Inspection Report, the documents
        submitted with that report, and your written response to the Form FDA 483, we
        conclude that you did not adhere to the applicable statutory requirements and
        FDA regulations governing the conduct of BE studies. We wish to emphasize the
        following:

        You failed to meet the regulatory requirements for retention of reserve samples
        for bioavailability or bioequivalence studies [21 CFR 320.63 and 320.38].

[Emphasis added and in original]. The FDA explained that this “raises concerns about the validity

and integrity of the studies conducted at your study site.” [Emphasis added].

        57.     Finally, it warned Grenfell-Gardner that as “[t]his letter is not intended to be an

all-inclusive list of deficiencies”:

        You are responsible for ensuring that your site adheres to all requirements of law
        and all FDA regulations that are relevant to studies of FDA-regulated products


                                                22
         Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 24 of 87




       conducted at your site. You should address these deficiencies and establish
       procedures to ensure that any ongoing or future studies will be in compliance
       with FDA regulations.

[Emphasis added].

       58.     This FDA letter was just one of several instances where the FDA conveyed its

substantial negative findings to Grenfell-Gardner, as well as other senior Teligent management, in

2016 and early 2017. The EIR also stated that FDA correspondence concerning Teligent,

including with regard to the 483 Letter, should be “addressed to: Mr. Jason Grenfell-Gardner,

President and CEO.” It further recounts that at the end of the inspection, the FDA inspector

discussed the observations in the 483 Letter and the EIR with senior Teligent executives, including

Steve Richardson, the Chief Scientific Officer and a direct report to Grenfell-Gardner, and others

involved in quality control, quality assurance, and analytics.

                       b.     The FDA’s October 2017 483 Letter

       59.     The FDA conducted another inspection at the Buena Facility in response to ANDA

submissions from Teligent, to surveil the GMP compliance of the Facility, and in response to Field

Action Report related to a product recall. This took place over 11 days between October 2 and

October 19, 2017. Following the inspection, the FDA issued another 483 Letter and accompanying

EIR citing multiple compliance failures by Teligent (the “October 2017 483 Letter”).

       60.     Again, those failures, as described in five 483 observations, were significant

because they showed that Teligent’s absence of procedures and controls, including in its critical

laboratories, systematically undermined the integrity of the data Teligent submitted in support of

its ANDAs. To that point:

               (a)     “Laboratory controls do not include the establishment of scientifically

       sound and appropriate specifications designed to assure that drug products conform to

       appropriate standards of identity, strength, quality and purity” – that is, those controls do


                                                23
 Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 25 of 87




not meet the standard for ANDA approval or the minimum requirements of the GMP.

(Observation 6) [emphasis added];

       (b)     Similarly, “[e]stablished laboratory control mechanisms are not

followed[,]” and, consequently, “confirmed Out of Specification results are not further

investigated as per the laboratory investigation SOP.” (Observation 5) [emphasis added];

       (c)     Moreover, the “firm failed to conduct investigations properly for [ANDA]

application products[,]” in particular, where a test or sample “failed to meet [a]

specification,” an “[i]investigation into [such] failures are not performed or not

performed adequately,” which impermissibly leaves the reason for the failure unidentified.

As “[e]xamples[,]” the 483 listed three ANDAs where this had occurred and at least two

of the cited instances occurred in 2015 or 2016, well before the Class Period started.

(Observation 2) [emphasis added];

       (d)     Further, Teligent’s “[t]esting and release of drug product [sic] do not

include appropriate laboratory determination of satisfactory conformance to the final

specifications.” The 483 elaborated by describing an incident where this had occurred for

“submission batches” of a potential product that Teligent provided to the FDA in support

of an ANDA. (Observation 4) [emphasis added]; and

       (e)     When undertaking certain required tests, Teligent also used test methods the

suitability of which “have not been established[,]” which called into question the data

generated therefrom. Here too, as “[e]xamples[,]” the 483 listed three ANDAs where this

had occurred and all three of the cited instances occurred in 2015 or 2016, well before the

Class Period. (Observation 3) [emphasis added].




                                        24
         Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 26 of 87




       61.     In addition, one 483 observation described “a failure to handle materials in a

manner to prevent contamination” in violation of the GMP. [Emphasis Added]. It involved an

incident, in 2016, where Teligent’s manufacturing process permitted the contamination of a

product, and though aware of this contamination, Teligent allowed a “Lot” of the resulting product

to be shipped into interstate commerce. (Observation 1).

       62.     The FDA also issued a 48-page EIR expanding on the observations in the October

2017 483 Letter, as well as other problems in Teligent’s laboratory and production practices. The

FDA described Teligent’s failure to conduct appropriate investigations for numerous “exhibit

batches” upon which the tests generating data for ANDAs are run, including into OOS results

those batches exhibited.     The inspector further noted that Teligent’s own SOP required

investigation into root causes of OOS results, but despite this, for the “pre-approval application,”

Teligent did not conduct such investigations. In other words, Teligent was just confirming the

existence of OOS results in exhibit batches and then declaring the investigation closed without

performing an associated manufacturing investigation into why and how the failures came to be.

This pretense allowed Teligent to hastily submit ANDAs without going through the required

process of performing full and meaningful investigations into failures. The EIR further reflects

that Teligent had a large number of failures requiring investigations in 2016 and 2017.

       63.     Teligent’s compliance failures described in the October 2017 483 Letter implicate

the GMP, GLP, and other pertinent regulations. As examples, the Lab Controls and Production

and Process Controls sections of the GMP prohibit Teligent’s failure to conduct root cause

investigations into OOS results and failure to follow its own SOPs in so doing (Observations 2 and

5); Teligent’s failure to validate methods before using them (Observation 3); Teligent’s failure to

determine conformance of drug products to specifications (Observation 4); and Teligent’s failure




                                                25
         Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 27 of 87




to have laboratory controls, including the establishment of scientifically sound and appropriate

specifications designed to assure that drug products conform to appropriate standards of identity,

strength, quality, and purity (Observation 6). 21 C.F.R. §§211.100(b), 211.160(b), 211.165(e),

211.192. The Component Control section of GMP prohibits Teligent’s failure to handle materials

in a manner to avoid contamination (Observation 1). 21 C.F.R. §211.80(b). The GLP also

prohibits Teligent’s violation of SOPs without appropriate authorization and documentation. 21

C.F.R. §58.81.

       64.       The compliance failures cited in the October 2017 483 Letter were also systematic

Teligent practices that dated back to before the Class Period. The October 2017 483 Letter

described several of those practices going back to 2015 or 2016, as set forth above, and Teligent

admitted that several of those practices dated back at least that far in its written response to the

Letter, as set forth below.

       65.       Likewise, CW1, whose job responsibilities involved investigating OOS test reports

on products, described practices at Teligent throughout and before the Class Period that were

similar to those set forth in the October 2017 483 Letter. With regard to OOS samples, CW1 stated

that, while at Teligent, CW1 worked on about 400 investigations, out of which “dozens” involved

pressure by Lani and Woelfel (the head of Quality and the General Manager/Plant Manager,

respectively, who were Grenfell-Gardner’s direct reports) to close the investigations out before

CW1 was comfortable and felt that the investigation was complete.

       66.       CW1 stated that Teligent’s process for dealing with NCRs and related issues, which

included investigations of OOS results, was not fully in place or established when CW1 joined the

Company prior to the Class Period in July 2016. After Teligent’s Quality Control analysts

conducted tests of products, if any of the product samples tested did not conform to their




                                                 26
         Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 28 of 87




specifications, then the analysts would submit a report to CW1. CW1 would conduct the

investigation to determine why the product failed the test, attempt to determine the root cause, and

recommend corrective actions. Teligent had certain SOPs, which matched FDA guidelines, to

determine the directly assignable cause for why the product was OOS. The SOP for investigation

included, among other things, checking the equipment used to conduct the test to make sure it was

functioning properly and correctly “validated”; checking the preparation of the test sample itself;

checking the instruments used to prepare the sample for testing; and checking that the testing

procedures were followed correctly. If these steps did not determine the cause, the investigation

would become wider, including testing more samples. Once the investigation was complete and

CW1 had determined the most likely root cause, CW1 would prepare a report and create a

Corrective Action Plan. If the root cause was determined to be a production or process problem,

then a NCR was issued.

       67.     However, CW1 explained that because an ANDA could not be filed with the FDA

until everything – meaning every investigation and/or NCR – was “closed,” Teligent’s

management regularly decided to declare investigations “closed” without definitively determining

what the root cause of the OOS result was. For example, instead of completely proving that the

test result was due to analyst error, CW1 was pressured to close the case by declaring it was

“undetermined error” by the analyst. In other words, CW1 had to declare the most likely root

cause, instead of fully investigating the situation to determine the precise root cause.

       68.     Further, CW1 was generally aware that there were a large group of NCRs that had

been created in the autumn of 2017, though CW1 could not connect them specifically to the FDA

inspection during that time. CW1 explained that many of the NCRs were retroactive and related

to issues that had been persisting for some time, including pre-dating CW1’s employment at




                                                 27
         Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 29 of 87




Teligent in July 2016. Many of the issues involving OOS samples had been flagged in the NCRs

and assessed as production issues, but were not being addressed. CW1 stated that these issues

were left open for a very long time and should have been written up into NCRs earlier.

       69.     When CW1 had initially been hired, the manager who hired CW1 created the

impression that role would largely involve supervision of other investigation scientists, but in

reality, CW1 was the only scientist conducting the actual investigations and was overwhelmed.

CW1 believed that the problem of backlogged NCRs and related issues was because Teligent’s

Quality Control department was under-resourced.

       70.     On November 6, 2017, Teligent wrote the FDA in response to the October 2017

483 Letter. Teligent acknowledged all of the observations in that Letter and the additional issues

in the accompanying EIR. Significantly, for example, Teligent admitted the accuracy of the FDA’s

observations (2 and 5) that “[i]investigation into [OOS] failures are not performed or not

performed adequately,” and that “Out of Specification results are not further investigated as per

the laboratory investigation SOP” to determine their root cause. As Teligent noted, its practice

during and before the Class Period was that “quality control (QC) laboratory out of specification

(OOS) investigations of Exhibit batches were concluded when the OOS results were confirmed;

no manufacturing investigation.” [Emphasis added]. All that happened was the “findings of the

OOS investigation was reported to the R&D team for further evaluation and action, but no

follow up was deemed required by QA [quality assurance] or QC.” [Emphasis added]. However,

as described above, this effectively swept the investigation under the rug and deemed the

investigation closed for the purpose of the ANDA application, so that the ANDA could be

impermissibly submitted to the FDA notwithstanding the OOS result. Teligent also employed the

“same” impermissible practice “for deviations during manufacturing that were not investigated




                                               28
          Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 30 of 87




immediately by the production department[.]” [Emphasis added]. Similarly, with respect to the

FDA’s Observation 3 that Teligent used test methods the suitability of which “have not been

established[,]” Teligent acknowledged that prior to the October 2017 483 Letter, it did not have an

SOP to “ensure that any laboratory test method being used in the laboratory has been previously

validated or verified.” [Emphasis added].

       71.      Attempting to salvage its standing with the FDA, by correcting its many compliance

failures and the ripple effects they caused, would take a substantial commitment of Teligent’s

scarce resources. To that point, Teligent went on to write that it was updating many of its SOPs

to bring its practices into regulatory compliance prospectively. As noted, simply updating SOPs

was a burdensome, expensive, and time-consuming process: the FDA estimated that it would take

“20 hours per record-keeper” to create 25 new SOPs for a total of 50,000 hours, which does not

include the time and expense of implementation. Additionally, to address the many problems in

the ANDAs it had already submitted, Teligent would take a host of corrective actions, including:

reviewing NCRs since January 1, 2016, and retroactively updating them, redoing tests, or

performing necessary tests for the first time, reviewing all OOS for all pending ANDAs, and

reopening investigations.

       72.      According to Teligent, it would attempt to accomplish all of these prospective and

corrective actions in just five months, which would divert badly needed resources that it would

otherwise use to develop its pipeline of new ANDA submissions. Not to mention that Teligent

would have to try to develop those ANDAs in a more time consuming, rigorous, and compliant

manner.      Illustrating the conflict between, on the one hand, correcting old ANDAs and

longstanding compliance failures, and, on the other hand, developing new ANDAs, on November

19, 2017, Teligent received a “major complete response letter” for one of the ANDAs discussed




                                                29
         Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 31 of 87




in the October 2017 483 Letter. The ANDA in question involved an inadequate investigation into

OOS (Observation 2), and though Teligent said it would respond to the major complete response

letter, such a letter means that the FDA has found that the ANDA is unlikely to be approved.

Responding to the major complete response letter would require a complete overhaul of Teligent’s

processes: SOPs, other laboratory controls, production and process controls, training, and hiring.

       73.     Once more, the FDA conveyed its substantial negative findings regarding the

October 2017 483 Letter and EIR to Grenfell-Gardner, as well as other senior Teligent

management. The EIR again stated that FDA correspondence concerning Teligent, including with

regard to the 483 Letter, should be “addressed to: Mr. Jason Grenfell-Gardner, President and

CEO.” [Emphasis added]. It further recounts that at the end of the inspection, the FDA inspector

discussed the observations in the 483 Letter and the EIR with senior Teligent executives, including

direct reports to Grenfell-Gardner, and that the FDA investigator met with Grenfell-Gardner during

the inspection. As such, Teligent’s November 6, 2017, response to the FDA listed Grenfell-

Gardner as a “cc.”

                      c.      The FDA’s May 2019 483 Letter

       74.     The FDA conducted a third inspection at the Buena Facility of Teligent’s

“Laboratory Control System,” “Quality System,” and “Production System.” This took place over

10 days between April 22 and May 20, 2019. Following the inspection, the FDA issued a 483

Letter, citing 10 compliance failures by Teligent and that was addressed to “Jason Grenfell-

Gardner, President/CEO” (the “May 2019 483 Letter” and collectively, with the September 2016

and October 2017 483 Letters, the “483 Letters”).

       75.     The failures related to the Laboratory Control System, which compromised half of

those 483 observations, showed that Teligent’s faulty controls, SOPs, and practices, dating back

to before the Class Period, still had not changed. Teligent continued to perform tests improperly,


                                                30
         Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 32 of 87




inadequately investigate tests with OOS results, and insufficiently store relevant data and records –

the very observations made in the September 2016 and October 2017 483 Letters. These failures

remained significant because they systematically undermined the integrity of the data Teligent

submitted in support of its ANDAs.

       76.     Thus, citing numerous “[e]xamples,” the May 2019 483 Letter observed the

following continued compliance failures:

               (a)     “Drug products failing to meet established specifications are not rejected”

       (Observation 1) [emphasis added];

               (b)     “Investigations of a failure of a batch or any of its components to meet

       any of its specifications did not extend to other batches of the same drug product”

       (Observation 2) [emphasis added];

               (c)     “Laboratory records are deficient in that they do not include a statement

       of the results of tests and how they compare to the established specifications”

       (Observation 3) [emphasis added];

               (d)     “Written records are not always made of investigations into the failure of

       a batch or any of its components to meet specifications” (Observation 4) [emphasis

       added]; and

               (e)     “The written stability testing program [SOP] is not followed” (Observation

       5) [emphasis added].

       77.     In addition, the May 2019 483 Letter observed other compliance failures related to

Teligent’s quality and production practices. For example, Teligent failed to submit Field Action

Reports on-time or at all for significant OOS results and failed to follow procedures for handling

complaints and annual product reviews (Observations 6-8). It further failed to establish control




                                                 31
         Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 33 of 87




procedures to monitor manufacturing processes, causing variability in the characteristics of drug

products, and to make records associated with drug products available for authorized inspection

(Observations 9-10).

       78.     Teligent’s compliance failures described in the May 2019 483 Letter implicate the

GMP, GLP, and other pertinent regulations. As examples, the Lab Controls and Production and

Process Controls sections of the GMP prohibit Teligent’s failure to reject drug products that do

not meet specifications (Observation 1); Teligent’s failure to extend investigations into OOS

results in a batch or any of its components to include other batches of the same drug product

(Observation 2); Teligent’s failure to include statements in laboratory records as to whether the

results met specifications (Observation 3); Teligent’s failure to make written records of

investigations into OOS results (Observation 4); and Teligent’s failure to follow its written stability

testing program. 21 C.F.R. §§211.100(b), 211.165(f), 211.166(a), 211.192, 211.194(a)(6).

       79.     The May 2019 483 Letter is also consistent with CW1’s statement that Teligent’s

many overdue investigations continued after the October 2017 483 Letter and after the Class

Period ended. CW1 recounted a meeting with Lani, Teligent’s Vice President of Quality Control,

which CW1 believed took place in January 2018, regarding those investigations. Lani asked what

CW1 needed to get the investigations completed in time, CW1 then asked for more staff and

resources, and Lani told CW1 that would not happen.

       80.     On June 4, 2019, Teligent provided a written response to the May 2019 483 Letter.

Teligent acknowledged that, notwithstanding its promises to the FDA following the September

2016 and October 2017 483 Letters, it still had not fixed the compliance failures cited therein.

This time, it promised to undertake more radical mediation efforts and to update its SOP yet again,

including an overhaul of its root cause investigatory practices for OOS results.




                                                  32
         Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 34 of 87




       81.     More significantly, and consistent with CW1’s statements, Teligent admitted that

prior to the May 2019 483 Letter – that is during and prior to the Class Period – it lacked sufficient

personnel to comply with the Laboratory Controls and other regulations designed to ensure the

integrity of data it submitted in support of ANDAs. The June 2019 letter promised that Teligent

was finally making a “concerted effort to staff the organization appropriately.” [Emphasis added].

Teligent further conceded that “[a]ll” of its “overdue activities” – including the “complaint

investigations” – were the result of its serious staffing issues. [Emphasis added]. It then described

at length the inadequate staffing of its Quality Control department and related departments, the

problems that inadequate staffing caused, and the many additional and senior hires it had to make

in order to address those problems, including that Teligent:

               (a)     had not been relying on “permanent employees” [emphasis added];

               (b)     was “hiring a Quality Compliance Director, who will be responsible for

       all shop floor and laboratory audits. This staffing addition will not only ensure that all

       non-conformances are recorded and appropriately investigated, but it will allow us to

       contemporaneously mentor and coach” [emphasis added];

               (c)     had made new hires in the “Quality group within the past twelve (12)

       months and we have hired a new Vice-President of Operations and a new Vice-President

       of Quality in order to add industry experience, knowledge, and expertise to our

       organization” [emphasis added];

               (d)     had “[i]ncreased Quality presence on the floor auditing, training, and

       mentoring, which will allow for the review of many internal processes and departments,

       including the laboratories” [emphasis added];




                                                 33
         Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 35 of 87




               (e)    was nevertheless “currently analyzing our workload and comparing this

       data to staffing levels in the laboratory and across the company in order to enhance our

       visibility to these types of issues” because of continued compliance failures; and

               (f)    is “assembling a stability workload extrapolation matrix that will provide

       us with the number of analysts required at various production levels.” [Emphasis added].

               3.     Teligent’s Pipeline of ANDA Submissions was Undermined by Its
                      Defective Practices, Attempts to Respond to the FDA’s Findings, and
                      Its Failure to Adequately Do so

       82.     As set forth above, Defendants rushed to submit ANDAs as fast as possible, while

making grossly insufficient investments in human resources and laboratory controls. This corner-

cutting enabled Teligent to significantly increase its pipeline of ANDA submissions to the FDA in

2014-2016, the years of Grenfell-Gardner’s purported “transformation” and before the Class

Period began. In turn, Grenfell-Gardner touted Teligent’s purportedly growing pipeline of ANDA

submissions, which was at least two to three times larger in 2014-2016 than it was in prior years.

       83.     But, by September 2016, the FDA had observed the corner-cutting Defendants

undertook to achieve those illusory results. In three 483 Letters, from September 2016 to May

2019, the FDA observed that Teligent was engaged in persistent regulatory compliance failures,

which, prior to and throughout the Class Period, undermined the integrity of the data Teligent

submitted in support of its ANDAs. To summarize the discussion above, the 483 Letters showed

that Teligent’s corner-cutting resulted in the following systematic and substantial impermissible

practices:

               (a)    failures to store required data and records;

               (b)    failures to conduct required tests using the proper methods;

               (c)    absent, deficient, or not followed SOPs and other laboratory controls; and

               (d)    absent or improper investigations and other handling of OOS results.


                                                34
         Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 36 of 87




       84.     By the time the Class Period started in March 2017, the measures Teligent had to

take to respond to the FDA’s observations undercut Teligent’s ability to submit new ANDAs, and

its pipeline of new submissions slowed to a trickle. This happened for several reasons, but,

underlying them all was the fact that bringing Teligent’s impermissible practices into compliance,

and attempting to assure the FDA that the Company’s practices generated reliable data, required a

substantial commitment of resources and time. Teligent was not able to make such a commitment

without diverting resources from its attempts to submit new ANDAs. It was a small company that,

as detailed above, already had insufficient staff to address the diverse plans Grenfell-Gardner had

sunk resources into, and had already committed substantial amounts of its limited financial

resources to expanding the Buena Facility, building out the sales group, and other projects.

       85.     To begin with, after receiving the September 2016 483 Letter, Teligent had to

attempt to save the ANDA submission discussed therein. Accordingly, as noted above, in its

written response from October 2016, Teligent promised to divert resources to repeat the supporting

studies and tests it had conducted improperly, and to perform them in the more-rigorous, time-

consuming and proper manner this time around. This, of course, delayed the approval of those

already submitted ANDAs, not to mention the submission of new ANDAs.

       86.     Next, in order to prevent the various compliance failures observed by the FDA from

recurring, in its October 2016 written response, Teligent promised to implement the required SOPs

that the FDA had found to be completely absent, inadequate or not followed. Creating new SOPs,

training personnel to implement them correctly, and updating laboratory practices accordingly is

extremely burdensome: for example, as stated above, according to the FDA’s estimates, simply

creating 25 SOPs requires 20 hours from each record-keeper. Focusing on these tasks further

detracted from Teligent’s ability to submit new ANDAs.




                                                35
         Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 37 of 87




       87.     On top of that because Teligent’s October 2016 written response accurately

recognized that the September 2016 483 Letter was not “all inclusive,” Teligent had to expend

resources on addressing its other compliance failures not listed therein, of which there were many.

Indeed, until Teligent addressed all of those failures (along with the ones observed by the FDA),

it made little sense for Teligent to invest significant resources in submitting new ANDAs because

it would just have to redo the underlying tests and studies later if and when it could undertake them

in a compliant manner.

       88.     Moreover, one of the fundamental causes of Teligent’s longstanding compliance

failures was its deeply inadequate staffing, as it eventually admitted to the FDA in 2019. But, as

both CW1 and Teligent relayed, Teligent did not invest the resources necessary to deploy adequate

staffing until well after the Class Period ended (and perhaps not even then). That is, Teligent did

not have sufficient staffing to satisfy its remedial promises to the FDA and simultaneously submit

new ANDAs.

       89.     Fixing its compliance failures, and essentially implementing entirely new SOPs for

critical practices, proved too great a task for Teligent to undertake, which led to the October 2017

and May 2019 483 Letters, during and after the Class Period. As set forth above, with each new

483 Letter, Teligent promised to take increasingly burdensome prospective steps, and to redo tests

and studies for yet more ANDAs it had already submitted that were now in danger of denial. This

continued to divert resources from new ANDA submissions not just prior to and during the Class

Period, but also long after the Class Period ended.

       90.     Consequently, Teligent’s compliance failures and response thereto resulted in

Teligent’s new ANDA submissions grinding to a virtual halt during and after the Class Period.

Compared to the 11 ANDAs it submitted in 2014, 15 ANDAs submitted in 2015, and 12 ANDAs




                                                 36
         Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 38 of 87




submitted in 2016: Teligent managed only 4 ANDA submissions in 2017. That brought Teligent

all the way back to its low submission levels from before 2014, before Grenfell-Gardner

implemented his illusory “transformation” plan. Burdened by its continuing compliance failures,

Teligent has remained at those low submission levels following the Class Period: it submitted only

3 ANDAs in 2018, and has not announced a single ANDA submission for 2019, as of the date of

this filing (December 9, 2019). This sharply diminishing pipeline occurred despite massive

increases in R&D and other expenses, as discussed above. In sum, Teligent is expending

substantially more money on a dwindling ANDA pipeline that is, in turn, not large enough to

recoup those expenses.

       91.     As set forth below, however, Grenfell-Gardner expressly and falsely denied the

existence of a 483 Letter during the Class Period and also concealed Teligent’s systematic

regulatory compliance failures. In fact, as of this filing, he has still not disclosed any of the three

483 Letters.

       B.      Defendants’ Materially False and Misleading Statements During the Class
               Period

       92.     On March 7, 2017, Teligent issued a press release announcing its Q4 2016 and

FY2016 results. For Q4 2016, the Company’s revenue from its topical and injectable products

almost doubled as compared to Q4 2015.              For FY2016, the Company: had revenue of

approximately $67 million, an increase of 51% over FY2015; had a net loss of approximately $12

million, compared to net income of approximately $6.7 million the previous year; submitted 12

ANDAs to the FDA (six of which were submitted in Q4 2016); and received nine ANDA approvals

from the FDA. Additionally, for FY2017, Teligent provided revenue guidance of between $85 to

$100 million, a projected increase of 27% to 49% as compared to FY2016.




                                                  37
         Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 39 of 87




       93.     The press release also quoted Defendant Grenfell-Gardner as making the false and

misleading statement that “Teligent continued to execute and grow our business.” [Emphasis

added]. Further, it quoted him touting Teligent’s purported transformation and positioning for

future growth, “[w]e are well underway with the significant expansion of our manufacturing

facility located in Buena, NJ. . . . Completion of the facility expansion by the end of 2017 will

allow us to plan to submit our first injectable ANDA to the FDA in the first half of 2018.”

[Emphasis added]. Similarly, the press release quoted Grenfell-Gardner stating, “[w]e believe that

we are well-positioned to increase revenue up to $85 to $100 million in 2017,” and “we continue

to invest in R&D to drive our future growth . . . [t]his investment would allow us to continue to

file aggressively in the U.S. and Canada in 2017, and to advance our first organically-developed

sterile injectable products.” [Emphasis added].

       94.     Later on March 7, 2017, Defendants held a conference call during which Grenfell-

Gardner made further false and misleading statements to the public. After touting Teligent’s year-

over-year growth in Q4 2016 and FY2016, Grenfell-Gardner claimed “[t]his growth continue[s]

to be driven by Teligent’s focus on execution through getting drugs approved, making them and

launching them.” [Emphasis added]. As a result, Teligent’s “portfolio has undergone a

significant change and de-risking, as we’ve continued to bring new products to market.”

[Emphasis added].

       95.     He then went on to tout Teligent’s pipeline:

       As of year-end 2016, our pipeline at FDA had a total addressable market for
       Quintiles IMS of $2 billion. This pipeline that Teligent has built we believe is a
       rather unique asset and I want to be certain that we all understand how this
       pipeline sets Teligent apart from much of the rest of our peer group in the
       generic industry. You may recall that I referred to Teligent as the disrupter in our
       industry early in 2016. What I meant by that was that Teligent’s ability to
       navigate drugs through the approval process at FDA in a timely manner and
       launch them successfully makes us a little bit different. We’re not so much



                                               38
         Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 40 of 87




       playing defense trying to protect our installed markets, but rather playing
       offence as we launch new drugs into the market. That’s why if you compare our
       results to those of our peers, a few key differentiators stand out. First, we invest
       significantly more in R&D and we get significantly more out of it.

                                        *       *       *

       Second, we punch above our weight when it comes ANDAs on file with the FDA,
       particularly in the specialty generic space. And finally, because we are market
       entrants rather than incumbents, we don’t face the same pricing erosion that our
       competitors do.

[Emphasis added].

       96.     Similarly, Grenfell-Gardner claimed that Teligent’s R&D was so robust that it

would soon be able to move from its core topical products, which faced more competition, to

injectable products, which could generally achieve greater returns:

       We’ve begun the process of transitioning our R&D focus from topicals to
       injectables, which will be largely complete by the fourth quarter of this year.
       We’re able to do this as by the fourth quarter, we will have substantially achieved
       our goals around our topical development program with topical ANDAs
       becoming more focused on applications which require in-depth clinical
       endpoint studies.

[Emphasis added].

       97.     He also stated that Teligent’s imminent move to injectable products was a result of

the Company’s purported progress on updating its plant:

       We’ve been making great strides in the build out of our facility expansion at the
       manufacturing site in Buena Vista Township, New Jersey. We are on track to
       have the facility finished and validated by the end of this year, which will enable
       us to hit our timelines for in-house injectable ANDA submissions by the first
       half of 2018.

[Emphasis added].

       98.     Grenfell-Gardner emphasized that Teligent’s performance and positioning was

based on Defendants’ strong execution in developing generic products and timely ensuring their

approval:




                                               39
        Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 41 of 87




       [W]e’re committing to continuing our extreme focus on execution. We believe
       in developing drugs, getting them approved, and launching them in the market,
       all in a timely manner. We believe this is the foundation of a sound specialty
       generic pharmaceutical business and we are absolutely dedicated to executing
       this business plan whilst continuing to manage our cost structure and our supply
       chain. That’s what we do best at Teligent.

[Emphasis added].

       99.    Further, he assured investors that Teligent’s high development costs, which

contributed to Teligent’s net loss for FY2016 despite increased revenue, were driving the

Company’s growth and profitability:

       [W]e will continue to invest in R&D, as we maintain our aggressive focus on the
       pipeline. We anticipate the total R&D expense for the year 2017 to approximate
       24% to 27% of total revenue. Our investment in this pipeline is what drives and
       will continue to drive our growth and profitability in the years to come.

[Emphasis added].

       100.   In response to an analyst’s comment that Teligent’s six ANDA submissions in Q4

2016 were “a little bit light,” and related question regarding what Teligent’s “cadence” of ANDA

“filings” would be in 2017, Grenfell-Gardner concealed the problems undermining the Company’s

ANDA pipeline and the 483 Letter it had received from the FDA in September 2016:

       So I think we intentionally didn’t want to start thinking about numbers of filings
       in the year, but rather the quality of the filings and their likelihood of approval
       within our first cycle review. That’s our focus as we think about the pipeline.

       And you go back and look at the fourth quarter of 2016, I think you can see some
       of that. We actually responded to, I think the final total was something like 120
       interactions with FDA related to the pipeline last year. So when you think about
       that workload, together with new ANDA submissions, obviously, getting stuff
       out of the FDA is probably more important than throwing stuff into the FDA,
       particularly if you don’t have the time and the effort to quality check it.

       We don’t want to do that. So the other piece of this is to be mindful that in the
       first half of this year, you have the overlap of the review cycle periods for GDUFA
       Year 4 and GDUFA Year 5. You’ll know, Matt, that in GDUFA Year 5, we’re
       moving from a 15-month clock for first cycle review to a 10-month clock.




                                               40
        Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 42 of 87




       So that puts a lot of strain and stress on the organization and the regulatory
       team and all of the teams that support to make sure that we can continue to
       respond to FDA on time, in a complete manner and in a quality response to the
       information requests that they have. That’s my number one priority for the first
       half of this year.

       So we’ve staggered the ANDA filings. There will, of course, still be ANDA
       filings in the first half of this year. And we’ll update you on a quarterly basis as
       we progress. But I don’t want to focus on that ANDA submission cadence. What
       I want to focus on is the quality of our responses to get drugs approved.

[Emphasis added].

       101.   Additionally, in response to an analyst’s question about why Teligent’s competitors

were recently discussing plans for injectable products and how those plans impacted Teligent,

Grenfell-Gardner touted Teligent’s purported regulatory expertise compared to regulatory

problems that other companies were having:

       You look at some of the major facilities that supply the market and they continue
       to have ongoing regulatory challenges. We’ve seen warning letters even over
       the course of the past few weeks related to sterile injectable manufacturing sites
       run by some of the largest companies in the world.

       So, look I think that you’ve got to be mindful of a couple of things. First, there
       is a physical plant question, where you’re going to make these sterile injectable
       drugs. I will tell you that many of the facilities that exist for sterile injectable
       manufacturer probably need to make some pretty significant investments
       around the manufacturing technology that supports that and that’s not an easy
       thing to do.

                                        *       *      *

       We’ve been working on this injectable plan since 2014 when we acquired our first
       injectable ANDAs and NDAs. We brought the first of those drugs back to market.
       We’ve built a team, a really amazing team for injectable drug development. And
       we’ve started building the physical plant that will now be in place at the end of
       this year. That’s a lot of work and a lot of process in a company that’s very
       focused on getting stuff done. I’m not sure how in a slightly bigger or perhaps
       slower organization how that might happen quite to the extent that we do.

[Emphasis added].

       102.   The foregoing statements in ¶¶93-101 were materially false and misleading

because, at the time they were made:


                                               41
 Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 43 of 87




       (a)     As described in the FDA’s correspondence with Teligent in September 2016

(including the 483 Letter, EIR, and follow-up letters from Teligent and the FDA), October

2017 (including the 483 Letter, EIR, and follow-up letter from Teligent), and May 2019

(including the 483 Letter and follow-up letter from Teligent), as well as by CW1, before

and during the Class Period, Teligent had a widespread failure to implement required SOPs

and controls, exacerbated by a badly understaffed Quality Control department. This

resulted in Teligent systematically failing to comply with FDA regulations, which

undermined the integrity of the data Teligent submitted to the FDA in support of its

ANDAs. Accordingly, contrary to Defendants’ claims, Teligent’s heavy investment in

R&D would not “allow us to continue to file aggressively in the U.S. and Canada in 2017,”

Teligent did not have a “rather unique . . . ability to navigate drugs through the approval

process at FDA in a timely manner” that “sets [it] apart from much of the rest of our peer

group,” Teligent’s “investment in this pipeline” was not “what drives and will continue to

drive our growth and profitability,” and, among other claims, Teligent had not focused on

the “quality of the [ANDA] filings” it made with the FDA and had, in fact, not invested

the “time and the effort to quality check” them. Indeed, Teligent not only had to redo tests

and studies for the faulty ANDAs it had submitted, so that they had a chance of receiving

approval, but it had to implement a host of new SOPs and controls across its laboratory and

related infrastructure – in response to compliance failures the FDA had specifically

identified and the many others Teligent was now expressly warned to correct – to improve

the quality of future ANDA submissions and rebuild its standing with the FDA. This

delayed the potential approval of Teligent’s already submitted ANDAs, caused the

submission of its new ANDAs to slow to an almost complete halt, made the TICO strategy




                                        42
 Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 44 of 87




impossible to implement, and resulted in a waste of Teligent’s high R&D and other

expenses, which the dwindling pipeline could not earn sufficient revenue to cover.

       (b)     Moreover, they concealed the September 2016 483 Letter, accompanying

EIR, and subsequent follow-up letter from the FDA, which contained observations of

multiple, systematic compliance failures in Teligent’s SOPs and laboratory controls and

undermined the integrity of the data that Teligent was submitting in support of its ANDAs.

They concealed that information notwithstanding that their own (undisclosed) follow-up

letter to the FDA in October 2016 stated that “Teligent takes these observations extremely

seriously.” Accordingly, contrary to Defendants’ claims, and among others, such as the

claims noted in sub-paragraph “(a)” immediately above, Teligent had not just “seen

warning letters even over the course of the past few weeks . . . [at] some of the largest

companies in the world,” but had itself received the September 2016 483 Letter and related

correspondence only several months earlier. As set forth above, responding to those

observations and warnings required a substantial amount of Teligent’s already overtaxed

resources, both for the ANDAs already submitted and prospective infrastructure fixes,

thereby delaying the approval of existing ANDAs, delaying the submission of new

ANDAs, and limiting Teligent’s ability to execute its business plan. This further showed

that Teligent was already experiencing serious regulatory problems with its topical drugs,

which were easier to produce than the new categories of drugs Teligent sought to expand

into, and which Teligent had significantly greater expertise with, thereby undermining

Defendants’ claim that they were well positioned to expand into injectable drugs and the

other new drug categories that had better market conditions than topicals.




                                        43
         Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 45 of 87




               (c)     Also, the injectable facility was already experiencing significant delays in

       its development timeline, making it unlikely to support injectable products on the timeline

       Defendants promised. Accordingly, contrary to Defendants’ claims, Teligent was not “on

       track to have the [sterile] facility finished and validated by the end of this year” or “to hit

       our timelines for in-house injectable ANDA submissions by the first half of 2018,” and,

       among other things, the “work” Teligent had done on the sterile facility did not set Teligent

       apart from “bigger or slower organizations” because the facility was well behind schedule

       and that work had contributed to Teligent exhausting its limited resources such that it could

       not comply with the regulations necessary to support its core pipeline of topical ANDAs,

       let alone develop injectable ANDAs or the broader TICO strategy.

       103.    On March 13, 2017, Defendant Grenfell-Gardner spoke at the Roth Capital

Conference, at which he made materially false and misleading statements to the public. He

claimed that, “We’ve had a very successful track record with the FDA in that facility. Our last

three audits over the past five years, there have been no 483 observations at that site.” [Emphasis

added]. Similarly, he assured investors that “our cooperation with the FDA has been incredibly

fruitful and straightforward.” [Emphasis added].

       104.    Grenfell-Gardner also claimed that Defendants’ plan to enhance the Company’s

facilities and develop injectable products was on track, due to its heavy investment in capital along

with its development and regulatory capabilities:

       The facility has made some really remarkable progress over the past many
       weeks. And we are on track to hit our goals. So, it’s really exciting. So, Phase
       1 is complete. Phase 2 is under way. We’re actually finishing out in our Phase
       3 in terms of the water tightness of that facility. And Phase 4, so the second
       and third quarters of this year, we’ll be transitioning and sort of moving around
       the various manufacturing lines to be able to continue to support the business.

       So, why are we then making that move into the injectable space? During these
       conferences and during these conversations, we often hear about people telling us


                                                 44
         Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 46 of 87




       lots of people are looking at the injectable space; lots of people are thinking about
       injectables. And it’s really great, but there are lots of people thinking about stuff.
       We’re actually building it. So, we’re dedicating the capital. We’re doing the
       R&D. We have products on the market. We’ve got the development capability.
       And we the [sic] regulatory skills to take these products from thinking about to
       actually being available for patients.

[Emphasis added].

       105.    At the same time, with respect to Teligent’s ANDA submission pipeline, Grenfell-

Gardner told investors, “[i]f you think about the pace of the approvals that we had last year, the

goal is to get as many into the FDA as we’re getting out of the FDA.” [Emphasis added].

       106.    He also told investors how Teligent’s purported ability to get ANDAs approved by

the FDA, while developing and growing its pipeline of new ANDAs, impacted the Company’s

FY2017 guidance:

       Just to talk a little bit about the financial highlights for 2017, we’ve given
       guidance of revenue of between $85 million and $100 million for 2017. Just to
       say the way that we construct our guidance is to start with the low end of the range
       being a sort of universe of what we know. So, what have we had approved, might
       be pending launch, building on the last quarter of 2016. The upper end of that
       range is our expectations based on things we believe that could come out of
       FDA throughout the year, and we think that gives us a good starting point for
       the guidance for the year.

       In addition, we’re continuing to invest significantly in R&D. Obviously, the base
       of sales is where it is. So, we invest significantly more as a percentage of revenue
       than our peers, but we’re investing now 24% to 27% for 2017. That will moderate
       over time as the pipeline grows; that percentage will trend towards industry norms
       of around 10% as you get in the out-years of the model. But for now, that’s the
       best investment that we can make because the FDA is approving the drugs that
       we submit.

[Emphasis added].

       107.    The foregoing statements in ¶¶103-06 were materially false and misleading

because, at the time they were made:

               (a)    As described in the FDA’s correspondence with Teligent in September 2016

       (including the 483 Letter, EIR, and follow-up letters from Teligent and the FDA), October


                                                45
 Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 47 of 87




2017 (including the 483 Letter, EIR, and follow-up letter from Teligent), and May 2019

(including the 483 Letter and follow-up letter from Teligent), as well as by CW1, before

and during the Class Period, Teligent had a widespread failure to implement required SOPs

and controls, exacerbated by a badly understaffed Quality Control department. This

resulted in Teligent systematically failing to comply with FDA regulations, which

undermined the integrity of the data Teligent submitted to the FDA in support of its

ANDAs.     Accordingly, contrary to Defendants’ claims, Teligent in fact had “483

observations at [its Buena] site,” Teligent’s interactions with the FDA had not been

“straightforward,” Teligent could not meet its “goal” of “get[ting] as many [ANDAs] into

the FDA as we’re getting out of the FDA” because it had to focus virtually all of its

resources on salvaging already-submitted ANDAs and brings its laboratory and related

infrastructure into regulatory compliance, and, among other things, Teligent’s heavy R&D

costs were not “the best investment that we can make” because it was not true that “the

FDA is approving the drugs that we submit.” Indeed, Teligent not only had to redo tests

and studies for the faulty ANDAs it had submitted, so that they had a chance of receiving

approval, but it had to implement a host of new SOPs and controls across its laboratory and

related infrastructure – in response to compliance failures the FDA had specifically

identified and the many others Teligent was now expressly warned to correct – to improve

the quality of future ANDA submissions and rebuild its standing with the FDA. This

delayed the potential approval of Teligent’s already submitted ANDAs, caused the

submission of its new ANDAs to slow to an almost complete halt, made the TICO strategy

impossible to implement, and resulted in a waste of Teligent’s high R&D and other

expenses, which the dwindling pipeline could not earn sufficient revenue to cover.




                                        46
 Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 48 of 87




       (b)     Moreover, they concealed and falsely denied the existence of the September

2016 483 Letter, accompanying EIR, and subsequent follow-up letter from the FDA, which

contained observations of multiple, systematic compliance failures in its SOPs and

laboratory controls and undermined the integrity of the data that Teligent was submitting

in support of its ANDAs. They concealed that information notwithstanding that their own

(undisclosed) follow-up letter to the FDA in October 2016 stated that “Teligent takes these

observations extremely seriously.” Accordingly, contrary to Defendants’ claims, and

among others, such as the claims noted in sub-paragraph “(a)” immediately above, Teligent

in fact had “483 observations at [its Buena] site,” and, among other things, Teligent’s

interactions with the FDA had not been “straightforward.” As set forth above, responding

to those observations and warnings required a substantial amount of Teligent’s already

overtaxed resources, both for the ANDAs already submitted and prospective infrastructure

fixes, thereby delaying the approval of existing ANDAs, delaying the submission of new

ANDAs, and limiting Teligent’s ability to execute its business plan. This further showed

that Teligent was already experiencing serious regulatory problems with its topical drugs,

which were easier to produce than the new categories of drugs Teligent sought to expand

into and which Teligent had significantly greater expertise with, thereby undermining

Defendants’ claim that they were well positioned to expand into injectable drugs and the

other new drug categories that had better market conditions than topicals.

       (c)     Also, the injectable facility was already experiencing significant delays in

its development timeline, making it unlikely to support injectable products on the timeline

Defendants promised. Accordingly, contrary to Defendants’ claims, and among others,

such as the claims noted in sub-paragraph “(a)” immediately above, Teligent was not “on




                                        47
        Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 49 of 87




       track to hit our goals” at the facility. Further, attempting to expand the facility had

       contributed to Teligent exhausting its limited resources such that it could not comply with

       the regulations necessary to support its core pipeline of topical ANDAs, let alone develop

       injectable ANDAs or the broader TICO strategy.

       108.   On March 15, 2017, Teligent filed its Form 10-K Annual Report for 2016 (the

“2016 10-K”). In the “Risk Disclosures” section of the 2016 10-K, Teligent made the following

false and misleading statements:

       We may encounter delays in testing and manufacturing new pharmaceutical
       products, submitting applications for regulatory approval, receiving approval
       from the relevant authorities and commercializing new products.

                                        *       *      *

       As a manufacturer of pharmaceutical products, we must also comply with
       cGMPs, or current Good Manufacturing Practices, which include requirements
       related to production processes, quality control and assurance and
       recordkeeping. Our manufacturing facilities and procedures and those of our
       suppliers are subject to periodic inspection by the FDA and foreign regulatory
       agencies. Any material deviations from pharmaceutical cGMPs or other
       applicable requirements identified during such inspections may result in recalls
       or other enforcement actions, including warning letters, a delay or suspension
       in manufacturing operations, consent decrees or civil or criminal penalties.
       Further, discovery of previously unknown problems with a product or
       manufacturer may result in restrictions or sanctions, including suspension or
       withdrawal of marketing approvals, seizures or recalls of products from the
       market, or civil or criminal fines or penalties, any of which could significantly
       and adversely affect supplies of our products.

[Emphasis added].

       109.   The statements in the preceding paragraph were materially false and misleading at

the time they were made because:

              (a)     As described in the FDA’s correspondence with Teligent in September 2016

       (including the 483 Letter, EIR, and follow-up letters from Teligent and the FDA), October

       2017 (including the 483 Letter, EIR, and follow-up letter from Teligent), and May 2019



                                               48
 Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 50 of 87




(including the 483 Letter and follow-up letter from Teligent), as well as by CW1, before

and during the Class Period, Teligent was already experiencing serious development,

manufacturing, quality control, laboratory, and regulatory failures, rendering it non-

compliant with cGMP “requirements related to production processes, quality control and

assurance and recordkeeping.” Moreover, Teligent had already received notice from the

FDA of specific compliance failures, and the Company was further warned to fix any other

compliance failures, of which there were many. Those failures were negatively impacting

the Company’s ability to develop new products, win ANDA approvals, and manufacture

products. In turn, that undermined the purported value of Teligent’s pipeline, success of

its TICO strategy, benefits of its heavy R&D investments, and its positioning for growth

and profitability.

        (b)     Further, they concealed the existence of the September 2016 483 Letter,

accompanying EIR, and subsequent follow-up letter from the FDA, which contained

observations of multiple, systematic compliance failures in Teligent’s SOPs and laboratory

controls and undermined the integrity of the data that Teligent was submitting in support

of its ANDAs.        They concealed that information notwithstanding that their own

(undisclosed) follow-up letter to the FDA in October 2016 stated that “Teligent takes these

observations extremely seriously.” Thus, for example, the claimed hypothetical risk that

Teligent “may encounter delays in . . . submitting applications for regulatory approval,

receiving approval from the relevant authorities and commercializing new products” had

already come to pass. As set forth above, responding to those observations and warnings

required a substantial amount of Teligent’s already overtaxed resources, both for the

ANDAs already submitted and prospective infrastructure fixes, thereby delaying the




                                        49
         Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 51 of 87




       approval of existing ANDAs, delaying the submission of new ANDAs, and limiting

       Teligent’s ability to execute its business plan. This further showed that Teligent was

       already experiencing serious regulatory problems with its topical drugs, which were easier

       to produce than the new categories of drugs Teligent sought to expand into and which

       Teligent had significantly greater expertise with, thereby undermining Defendants’ claim

       that they were well positioned to expand into injectable drugs and the other new drug

       categories that had better market conditions than topicals.

               (c)     Also, the injectable facility was already experiencing significant delays in

       its development timeline, making it unlikely to support injectable products on the timeline

       Defendants promised.      Moreover, amidst the development failures set forth in the

       preceding paragraphs, Teligent was already experiencing a substantial slowdown in its

       ANDA submissions for its core topical business, which, in turn, delayed and threatened its

       ability to develop and produce the more complex injectable drugs on the promised timeline.

       110.    Additionally, in the 2016 10-K, Teligent made the following false and misleading

statement: “We have an FDA-registered, cGMP-compliant facility that is equipped for

manufacturing topical, semi-solid and liquid products.” [Emphasis added].

       111.    The statement in the foregoing paragraph was false and misleading because at the

time it was made, Teligent’s facility was not “cGMP-compliant.” Rather, as set forth above, and

as the three sets of correspondence with the FDA observed, Teligent had multiple breaches of

cGMP during and prior to the Class Period, including a lack of appropriate method validations for

its tests, failure to have and follow required SOPs, and a failure to prevent contamination.

       112.    On May 2, 2017, Teligent issued a press release announcing its Q1 2017 quarterly

results. It stated that the Company had increased revenue over the same quarter a year ago and




                                                50
         Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 52 of 87




sequentially, which included an increase in revenue from the products it had developed year-over-

year. Two of the Company’s ANDAs also received approval. Further, the Company maintained

its revenue guidance of between $85 to $100 million for FY2017, with gross margins between

50% to 54%, and R&D costs between 24% to 27% of revenue.

        113.    Later that day, Defendants held a conference call at which Grenfell-Gardner made

false and misleading statements to the public. He repeatedly claimed that Teligent’s strong

development, compliance, and regulatory capabilities were creating a successful pipeline of

products and positioned that pipeline for growth:

        [O]ur team is focused on delivering products in the existing product pipeline,
        responding to FDA and HealthCanada inquiries and preparing for the final
        submissions for 2017. . . . And we are committed to upholding our
        responsibilities with respect to the FDA to ensure the timely processing of our
        applications.

[Emphasis added].

        114.    Similarly, he claimed that Teligent’s business was:

        [B]uilt on a solid product development platform, excellent regulatory
        capabilities and timely and effective product launch. With every quarter that
        passes, our fundamental commitment to this business plan diversifies our
        revenue base, improves our capabilities and delivers financial results.

[Emphasis added].

        115.    In response to a question regarding “the current timeline, are you still on track to

be able to handle injectable submissions by the first half of 2018[,]” Grenfell-Gardner answered:

        [Y]es. The goal, as I’ve said, in terms of facility expansion is to ensure that we
        have the facility. We’re ready to produce injectable products by the end of this
        year, and the team has already identified the lead products that will go into that
        facility and what order as we get through the end of 2017 and into 2018.

[Emphasis added].

        116.    Further, in response to a related question regarding the range of capabilities “on the

injectables front,” he stated:


                                                 51
        Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 53 of 87




       But the second part is around the internally developed pipeline. And there, what
       I’m particularly excited about is the ability of our team to start to pivot away
       from topical development in the back half of this year towards injectable
       development, and to see those teams apply the same degree of productivity
       towards injectables, if not better, that we had around topicals in some of our
       bigger topical years for the internal development program. . . . [I]t is going to
       be driven by a very similar philosophy around R&D productivity and getting
       drugs approved.

[Emphasis added].

       117.   The foregoing statements in ¶¶113-16 were materially false and misleading

because, at the time the statements were made:

              (a)     As described in the FDA’s correspondence with Teligent in September 2016

       (including the 483 Letter, EIR, and follow-up letters from Teligent and the FDA), October

       2017 (including the 483 Letter, EIR, and follow-up letter from Teligent), and May 2019

       (including the 483 Letter and follow-up letter from Teligent), as well as by CW1, before

       and during the Class Period, Teligent had a widespread failure to implement required SOPs

       and controls, exacerbated by a badly understaffed Quality Control department. This

       resulted in Teligent systematically failing to comply with FDA regulations, which

       undermined the integrity of the data Teligent submitted to the FDA in support of its

       ANDAs. Accordingly, contrary to Defendants’ claims, Teligent was not “committed to

       upholding our responsibilities with respect to the FDA to ensure the timely processing of

       our applications,” and, among other claims, Teligent did not have “excellent regulatory

       capabilities.” Indeed, Teligent not only had to redo tests and studies for the faulty ANDAs

       it had submitted, so that they had a chance of receiving approval, but it had to implement

       a host of new SOPs and controls across its laboratory and related infrastructure – in

       response to compliance failures the FDA had specifically identified and the many others

       Teligent was now expressly warned to correct – to improve the quality of future ANDA



                                                 52
 Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 54 of 87




submissions and rebuild its standing with the FDA. This delayed the potential approval of

Teligent’s already submitted ANDAs, caused the submission of its new ANDAs to slow to

an almost complete halt, made the TICO strategy impossible to implement, and resulted in

a waste of Teligent’s high R&D and other expenses, which the dwindling pipeline could

not earn sufficient revenue to cover.

       (b)     Moreover, they concealed the September 2016 483 Letter, accompanying

EIR, and subsequent follow-up letter from the FDA, which contained observations of

multiple, systematic compliance failures in Teligent’s SOPs and laboratory controls and

undermined the integrity of the data that Teligent was submitting in support of its ANDAs.

They concealed that information notwithstanding that their own (undisclosed) follow-up

letter to the FDA in October 2016 stated that “Teligent takes these observations extremely

seriously.” Accordingly, contrary to Defendants’ claims, Teligent was not “committed to

upholding our responsibilities with respect to the FDA to ensure the timely processing of

our applications,” and, among other claims, Teligent did not have “excellent regulatory

capabilities.” As set forth above, responding to those observations and warnings required

a substantial amount of Teligent’s already overtaxed resources, both for the ANDAs

already submitted and prospective infrastructure fixes, thereby delaying the approval of

existing ANDAs, delaying the submission of new ANDAs, and limiting Teligent’s ability

to execute its business plan. This further showed that Teligent was already experiencing

serious regulatory problems with its topical drugs, which were easier to produce than the

new categories of drugs Teligent sought to expand into and which Teligent had

significantly greater expertise with, thereby undermining Defendants’ claim that they were




                                        53
         Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 55 of 87




       well positioned to expand into injectable drugs and the other new drug categories that had

       better market conditions than topicals.

               (c)     Also, the injectable facility was already experiencing significant delays in

       its development timeline, making it unlikely to support injectable products on the timeline

       Defendants promised. Accordingly, contrary to Defendants’ claims, Teligent was not on

       track with the timeline Defendants promised, and as such, could not be “ready to produce

       injectable products by the end of this year,” and, among other claims, Teligent did not have

       a base infrastructure from topicals that would allow it to “pivot” to or experience

       “productivity” from injectables. Indeed, Teligent’s work on the facility had contributed to

       exhausting its limited resources, such that it could not comply with the regulations

       necessary to support its core pipeline of topical ANDAs, let alone develop injectable

       ANDAs or the broader TICO strategy.

       118.    On May 3, 2017, at a Deutsche Bank Health Care Conference, Defendant Grenfell-

Gardner made the following false and misleading statement to the public: “If you look at the

[Buena] manufacturing site, so this is the site that’s under significant expansion at the moment. It

had a very solid track record with [the] FDA – the audits conducted over the last five years,

there’ve been no 483 observations related to the site.” [Emphasis added].

       119.    The statement in the foregoing was false and misleading at the time it was made

because far from having a “very solid track record” at the FDA, or having “no 483 observations

related to [the Buena Facility],” Teligent had received no fewer than five 483 observations in the

September 2016 483 Letter following an inspection of that very site, less than one year prior to

the statement. Those observations were of regulatory compliance failures that undermined the

integrity of the data Teligent was submitting to the FDA in support of its ANDAs. As such,




                                                 54
         Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 56 of 87




responding to those observations and warnings required a substantial amount of Teligent’s already

overtaxed resources, both for the ANDAs already submitted and prospective infrastructure fixes,

thereby limiting Teligent’s ability to execute its business plan. This further showed that Teligent

was already experiencing serious regulatory problems with its topical drugs, which were easier to

produce than the new categories of drugs Teligent sought to expand into and which Teligent had

significantly greater expertise with, thereby undermining Defendants’ claim that they were well

positioned to expand into injectable drugs and the other new drug categories that had better market

conditions than topicals.

       120.    At the Bank of America Merrill Lynch Healthcare Conference on May 16, 2017,

Defendant Grenfell-Gardner made false and misleading statements to the public.               After

emphasizing Teligent’s pipeline of ANDA submissions and portfolio of ANDA approved

products, he touted the company’s purported development and production strength:

       All of this we do pretty much internally through a facility that we have in New
       Jersey, it’s an FDA [sic] approved site, No 483 observations in the last three
       inspection cycles, and it’s a site that we’re extending pretty rapidly in order to
       meet the demands of both at [sic] the pipeline as well as the strategy that we’ve
       set out.

[Emphasis added].

       121.    He also touted Teligent’s purported ability to develop its pipeline and secure a

return on its high R&D costs:

       [Teligent] is really an offensive play around how we grow this pipeline and how
       we get products approved. You can see that over the course of the past five years,
       we’ve really invested a lot in that pipeline compared to our peers. If you look at
       our run rate of investment in R&D, we’re at somewhere north of 20% in most
       years, this year somewhere between 27% and 30% I think, for the year, or 24%
       and 27% for the year, and last year almost 27% as well. That’s a significant
       investment compared to industry, right. I mean, you look at an industry that’s
       been investing 6%, 7%, 8% of revenue in R&D and have pipelines that look
       pretty anemic compared to many of our much larger brothers and sisters in this
       industry, Teligent has a very robust pipeline focused on the specialty area.



                                                55
         Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 57 of 87




                                            *    *       *

       And finally, you look at the productivity of what we do in R&D. While so many
       people have been disinvesting in R&D, Teligent has kind of shifted it into
       another gear. And if you look at the ability of this team to file 10, 12, 15 ANDAs
       a year and to process the amount of FDA correspondence that comes from that
       successfully and in a timely manner, I think, we’ve done a really great job.

[Emphasis added].

       122.    Grenfell-Gardner followed-on, claiming that Teligent was, in fact, successfully

growing and expanding its pipeline into new and ever more complex products:

       What Teligent has done in terms of strategy around that portfolio is to say we
       will be in every AT-rated product [topicals] and every AB-rated corticosteroid
       [includes topicals, pills, and injections] by the end of 2017, we will have filed
       those products, and we are on track now to meet that goal.

                                            *    *       *

       In terms of timing, we intend to fill the first liquid injectable product in this site
       before the end of this year. We are taking effective use of this site from
       September of this year, it will be substantially complete in October.

                                            *    *       *

       [I]f you think about what we’ve been able to do in topicals and R&D by
       presenting 10, 12, 15 ANDAs a year to the FDA, the goal is, as we get into 2018
       and add our second and our next two development teams, taking the total number
       of development teams to six, is that we should be in a position to file somewhere
       around my goal of 20 ANDAs a year in injectables. I don’t see anybody doing
       that and I know that this team is going to be able to make that happen in this
       site.

[Emphasis added].

       123.    Moreover, he claimed that Teligent was doing all of that while meeting high

regulatory and quality control standards:

       If you look at a number of the folks in our space, you hear a lot of complaining
       about FDA, you hear challenges of getting drugs approved. We don’t make
       those complaints, we don’t have those challenges. . . . [P]art of this is about the
       responsiveness of the team that we have. I think last year, the count was that we
       had something like a 130-ish inbound increase from FDA, all of which required
       either 7-day or 30-day response times. We responded to FDA in all of those
       cases on time. And when we talk to our peers in our industry, they say to us, why


                                                56
         Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 58 of 87




       are you doing this? This is crazy, like nobody does that. But the reason we do it
       is because that’s what it takes to get drugs approved on your GDUFA goal date.

                                         *      *       *

       I think I started with what Steve was saying about being - playing offense, right.
       We don’t worry so much about price erosion, perhaps we’re the source of some
       people’s price erosion, because we’re launching products and we’re bringing
       them to market. We’re doing that very effectively and we’re achieving the
       market shares that we set out as we bring those products to the market. It’s
       supported by our pipeline, a pipeline that’s been incredibly productive over the
       past couple of years and which we think will continue to drive the business as
       we move forward into these further product forms. It’s supported by products
       that we make ourselves. This is not just call somebody up and have them make
       something and hope that their regulatory and quality systems will work. We take
       that responsibility very firmly in our hands, and it’s driven by our people. And
       we’ve got about 160 people now between New Jersey, Toronto, Estonia that help
       to support this business. It’s a remarkable group of people who are frankly I
       think the best in this industry.

[Emphasis added].

       124.    The PowerPoint presentation accompanying Grenfell-Gardner’s speech reiterated

that Teligent purportedly had a “[t]rack record of successful FDA audits,” with “[t]hree audits

conducted over the past 5 years (last audit in January 2016) with no 483 observations.”

[Emphasis added]. It separately stated that its facility had “No 483 observations in the last three

cGMP inspections.” [Emphasis added]. It further stated that its facility was “cGMP-compliant.”

[Emphasis added]. The presentation also emphasized the Company’s purported “[b]road Scope

of Organic R&D Opportunities,” including “to file approximately 14 more ANDAs for all

commercially reasonable AT-rated products and AB-rated corticosteroids,” and also

“[d]evelopment program to expand to topical products requiring clinical end point studies. First

two development programs have commenced.” [Emphasis added].

       125.    The foregoing statements in ¶¶120-24 were materially false and misleading

because, at the time they were made:




                                                57
 Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 59 of 87




       (a)     As described in the FDA’s correspondence with Teligent in September 2016

(including the 483 Letter, EIR, and follow-up letters from Teligent and the FDA), October

2017 (including the 483 Letter, EIR, and follow-up letter from Teligent), and May 2019

(including the 483 Letter and follow-up letter from Teligent), as well as by CW1, before

and during the Class Period, Teligent had a widespread failure to implement required SOPs

and controls, exacerbated by a badly understaffed Quality Control department. This

resulted in Teligent systematically failing to comply with FDA regulations, which

undermined the integrity of the data Teligent submitted to the FDA in support of its

ANDAs.       Accordingly, contrary to Defendants’ claims, Teligent in fact had “483

observations” at its Buena Facility over the last six months, Teligent was not “an offensive

play around how we grow this pipeline and how we get products approved” because it was

not positioned to do either, Teligent did not have the “ability . . . to file 10, 12, 15 ANDAs

a year” or “to process the amount of FDA correspondence that comes from that

successfully and in a timely manner,” while still complying with FDA regulations, Teligent

in fact had “challenges” with the FDA given the serious 483 observations, Teligent’s

purported plan to file “approximately 14 more ANDAs” was illusory because Teligent did

not have the resources to do so, while addressing its many compliance failures, and, among

other claims, Teligent’s Buena Facility was not “cGMP compliant.” Indeed, Teligent not

only had to redo tests and studies for the faulty ANDAs it had submitted, so that they had

a chance of receiving approval, but it had to implement a host of new SOPs and controls

across its laboratory and related infrastructure – in response to compliance failures the FDA

had specifically identified and the many others Teligent was now expressly warned to

correct – to improve the quality of future ANDA submissions and rebuild its standing with




                                         58
 Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 60 of 87




the FDA. This delayed the potential approval of Teligent’s already submitted ANDAs,

caused the submission of its new ANDAs to slow to an almost complete halt, made the

TICO strategy impossible to implement, and resulted in a waste of Teligent’s high R&D

and other expenses, which the dwindling pipeline could not earn sufficient revenue to

cover.

         (b)   Moreover, they concealed the September 2016 483 Letter, accompanying

EIR, and subsequent follow-up letter from the FDA, which contained observations of

multiple, systematic compliance failures in Teligent’s SOPs and laboratory controls and

undermined the integrity of the data that Teligent was submitting in support of its ANDAs.

They concealed that information notwithstanding that their own (undisclosed) follow-up

letter to the FDA in October 2016 stated that “Teligent takes these observations extremely

seriously.” Accordingly, contrary to Defendants’ claims, and among others, such as the

claims noted in sub-paragraph “(a)” immediately above, Teligent in fact had “483

observations” at its Buena site over the last six months and, as such, in fact had

“challenges” with the FDA. As set forth above, responding to those observations and

warnings required a substantial amount of Teligent’s already overtaxed resources, both for

the ANDAs already submitted and prospective infrastructure fixes, thereby delaying the

approval of existing ANDAs, delaying the submission of new ANDAs, and limiting

Teligent’s ability to execute its business plan. This further showed that Teligent was

already experiencing serious regulatory problems with its topical drugs, which were easier

to produce than the new categories of drugs Teligent sought to expand into and which

Teligent had significantly greater expertise with, thereby undermining Defendants’ claim




                                       59
        Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 61 of 87




       that they were well positioned to expand into injectable drugs and the other new drug

       categories that had better market conditions than topicals.

              (c)     Also, the injectable facility was already experiencing significant delays in

       its development timeline, making it unlikely to support injectable products on the timeline

       Defendants promised. Accordingly, contrary to Defendants’ claims, Teligent was not on

       track with the timeline Defendants promised and, as such, could not be “ready to produce

       injectable products by the end of this year,” and, among other claims, Teligent did not have

       a base infrastructure from topicals that would allow it to “pivot” to or experience

       “productivity” from injectables. Indeed, Teligent’s work on the facility had contributed to

       exhausting its limited resources, such that it could not comply with the regulations

       necessary to support its core pipeline of topical ANDAs, let alone develop injectable

       ANDAs or the broader TICO strategy.

       126.   On May 10 and August 9, 2017, Teligent filed its Form 10-Qs for Q1 and Q2 2017,

respectively, incorporating by reference the risk disclosures in the 2016 10-K, which were

materially false and misleading for the same reasons as stated with respect to the 2016 10-K, set

forth in ¶¶108 & 111, supra.

       127.   On August 8, 2017, Teligent issued a press release announcing its quarterly results

for Q2 2017. Teligent reported an increase in total revenue and in revenue from products it

developed, as compared to the same quarter in the previous year, and also a decrease in gross

margins on a year-over-year (and sequential) basis. With respect to ANDAs, it did not report any

approvals by the FDA during the quarter and reported submitting two ANDAs to the FDA. As for

FY2017, Teligent dropped its revenue guidance to between $75 million and $85 million (it had




                                               60
        Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 62 of 87




previously been between $85 million and $100 million) and dropped its gross margin guidance to

between 47% and 50% (it had previously been between 50% and 54%).

       128.   During a conference call held later day, Defendant Grenfell-Gardner made false

and misleading statements to the public. He asserted that “[s]everal of our pending ANDAs have

been impacted by regulatory inspections at 3 of our API [Active Pharmaceutical Ingredient]

suppliers, infecting 8 molecules in 21 ANDAs, representing $745 million of our pipeline’s total

addressable market, or 37%.” [Emphasis added]. (Note: these were inspectors at Teligent’s

suppliers, not at Teligent’s own facility).       Specifically, those suppliers received “483

observations” from the FDA. [Emphasis added]. Although several of those observations had

recently been cleared, that situation purportedly “delayed” the approval time of the “impacted”

Teligent ANDAs and, along with changed market conditions for one approved product, “caused

us to update our guidance for the year.” [Emphasis added].

       129.   Grenfell-Gardner then assured investors, “Looking ahead to coming months, we

have reviewed the applications pending with the FDA and believe that there are approximately

10 potential approvals that we could anticipate before the end of the year with the total

addressable market of $345 million.”

       130.   Additionally, in response to an analyst question regarding Teligent’s

implementation of the TICO strategy, and how that strategy impacted the Company’s ability to

withstand changes in the business cycle, Grenfell-Gardner touted the Company’s development

capabilities and R&D investment, along with its ANDA pipeline and ability to get ANDAs

approved by the FDA:

       One of the challenges I think for all of us in this industry, whether we’re are [sic]
       investors, analysts or management is to be mindful of the good things when they
       happen, but not expect them to last forever, right. The sole source position in a
       Zantac or in a Lidocaine or anything is a passing event. And it’s a great thing and



                                                61
        Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 63 of 87




       you take advantage of it while you can and you make sure that you manage your
       supply chain to be able to have that advantage. But underneath all of that, you
       have to be building a business that has a robust R&D pipeline. The ability to
       get drugs approved. And the diversification that allows you to have a portfolio
       approach to that market. And I think that’s what we have done in the topical
       piece. And you translate that to what’s going on in injectables. In injectables we
       still see significant market disruption on a regular basis. That’s what put us in this
       position with Zantac, it’s put us from time to time in positions with some of the
       cephaelis forms. We look at Canada, and in Canada we’re often in sole source
       positions because of supply-chain issues. Again, those will come and go, what
       increases your optionality is the pipeline that supports it. And we continue to do
       our work in the complex side. We continue to do our work on ophthalmics. So
       I think coming back to your question, are we hitting towards the bottom of this or
       not? I don’t know. I don’t know because it’s all going to depend on what happens
       in individual products and supply chains over the course of the coming weeks and
       months. What we do know is that FDA is being significantly more responsive.
       It is working through applications more quickly. And so for those of us who are
       in markets where we’ve developed these pipelines and these capabilities, I think
       we should benefit as they continue to get approved.

[Emphasis added].

       131.   The foregoing statements in ¶¶128-30 were materially false and misleading

because, at the time they were made:

              (a)     As described in the FDA’s correspondence with Teligent in September 2016

       (including the 483 Letter, EIR, and follow-up letters from Teligent and the FDA), October

       2017 (including the 483 Letter, EIR, and follow-up letter from Teligent), and May 2019

       (including the 483 Letter and follow-up letter from Teligent), as well as by CW1, before

       and during the Class Period, Teligent had a widespread failure to implement required SOPs

       and controls, exacerbated by a badly understaffed Quality Control department. This

       resulted in Teligent systematically failing to comply with FDA regulations, which

       undermined the integrity of the data Teligent submitted to the FDA in support of its

       ANDAs. Accordingly, contrary to Defendants’ claims, the delay in Teligent’s ANDA

       approvals was not simply a result of FDA inspections at its “suppliers,” but rather involved

       Teligent’s own compliance failures, as identified by the FDA, and as a result of Teligent’s


                                                62
 Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 64 of 87




compliance failures, Defendants had no basis to “anticipate before the end of the year”

approximately “10 potential [ANDA] approvals,” for its compliance failures meant that

Teligent did not have the “ability to get drugs approved,” and, among other claims,

Teligent, therefore, was not positioned to “benefit as [ANDAs] continue to get approved”

by the FDA. Indeed, Teligent not only had to redo tests and studies for the faulty ANDAs

it had submitted, so that they had a chance of receiving approval, but it had to implement

a host of new SOPs and controls across its laboratory and related infrastructure – in

response to compliance failures the FDA had specifically identified and the many others

Teligent was now expressly warned to correct – to improve the quality of future ANDA

submissions and rebuild its standing with the FDA. This delayed the potential approval of

Teligent’s already submitted ANDAs, caused the submission of its new ANDAs to slow to

an almost complete halt, made the TICO strategy impossible to implement, and resulted in

a waste of Teligent’s high R&D and other expenses, which the dwindling pipeline could

not earn sufficient revenue to cover.

       (b)     Moreover, they concealed the September 2016 483 Letter, accompanying

EIR, and subsequent follow-up letter from the FDA, which contained observations of

multiple, systematic compliance failures in Teligent’s SOPs and laboratory controls and

undermined the integrity of the data that Teligent was submitting in support of its ANDAs.

They concealed that information notwithstanding that their own (undisclosed) follow-up

letter to the FDA in October 2016 stated that “Teligent takes these observations extremely

seriously.” Accordingly, contrary to Defendants’ claims, and among others, such as the

claims noted in sub-paragraph “(a)” immediately above, it was not just Teligent’s suppliers

that had “483 observations,” but Teligent itself recently had them as well. As set forth




                                        63
         Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 65 of 87




       above, responding to those observations and warnings required a substantial amount of

       Teligent’s already overtaxed resources, both for the ANDAs already submitted and

       prospective infrastructure fixes, thereby delaying the approval of existing ANDAs,

       delaying the submission of new ANDAs, and limiting Teligent’s ability to execute its

       business plan.     This further showed that Teligent was already experiencing serious

       regulatory problems with its topical drugs, which were easier to produce than the new

       categories of drugs Teligent sought to expand into and which Teligent had significantly

       greater expertise with, thereby undermining Defendants’ claim that they were well

       positioned to expand into injectable drugs and the other new drug categories that had better

       market conditions than topicals.

               (c)      Also, the injectable facility was already experiencing significant delays in

       its development timeline, making it unlikely to support injectable products on the timeline

       Defendants promised. Accordingly, contrary to Defendants’ claims, Teligent did not have

       a base infrastructure from topicals that would allow it to “translate” any productivity to

       injectables. Indeed, Teligent’s work on the facility had contributed to exhausting its limited

       resources such that it could not comply with the regulations necessary to support its core

       pipeline of topical ANDAs, let alone develop injectable ANDAs or the broader TICO

       strategy.

       C.      The Truth Emerges: Corrective Disclosure and Post-Class Period Events

       132.    On November 6, 2017, Teligent issued a press release after the market closed

announcing its results for Q3 2017. It reported $13.7 million in revenue, a 15% decrease compared

to the same quarter a year ago, and a sequential decrease as well. Of that, $11.8 million was from

sales of Teligent’s own products, also a 15% decrease compared to the same quarter a year ago,

and another sequential decrease. Gross margin dropped to 24%, down almost 50% from the same


                                                 64
         Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 66 of 87




quarter a year ago, and almost as much sequentially. Through the first three quarters of 2017, the

Company had total revenue of approximately $45.4 million, compared to R&D expenses of $13.4

million, and a net loss of just over $9 million. Accordingly, that quarter Teligent suffered a net

loss of $8.9 million, which was substantially worse than the $2.7 million in net loss Teligent

experienced the same quarter a year earlier.

       133.    With respect to ANDAs, through the first three quarters of 2017, the Company

received five approvals from the FDA (it also had one in partnership with another company) and

reported filing two new submissions with the FDA.

       134.    For the second quarter in a row, Teligent reduced its FY2017 revenue guidance,

this time to between $65 million and $67 million (down approximately 33% from its original

forecast and down approximately 13% to 21% from the initial reduction); and also reduced its

FY2017 gross margin guidance to 38% to 40% (down approximately 26% to from its original

forecast and down approximately 19% to 20% from the initial reduction).

       135.    The press release quoted Grenfell-Gardner as stating, “[t]hese results and our

revised outlook for the remainder of the year, are a result of the knock-on effect of ANDA

approval delays,” as well as decreased performance for one approved product. [Emphasis added].

       136.    On a conference call held later that day, Defendants made additional corrective

disclosures to the public. In response to a question about how much of the latest reduction in the

FY2017 revenue guidance was attributable to pipeline delays, Grenfell-Gardner stated:

       It’s really almost entirely driven by pipeline delays. I mean, there were
       expectations that we had of products that we believe were ripe for approval, that
       we have been pre-staging materials and inventory for, but then you’d come up
       with another sort of question and another cycle of review. That’s the biggest
       impact to us in terms of the forecast.

[Emphasis added].




                                               65
         Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 67 of 87




       137.    Similarly, in response to an analyst’s question regarding Teligent’s 10 ANDA

submissions that Grenfell-Gardner had previously said could be approved by the end of the year

(during the August 6, 2017, conference call), he expressed doubt as to whether so many would be

approved in that time frame, stating now that there was only “potential for another couple of

approvals throughout the rest of this year.” [Emphasis added]. He also walked-back the claim

that the hold-up of those approvals related to problems at the supplier’s manufacturing sites. Thus

he stated, “[o]f those 10, I mean, certainly there are 4 there where I see minor complete response

letters that really were often related to the [supplier’s] sites that we talked about earlier or other

sort of minor issues.” [Emphasis added].

       138.    Also, while Grenfell-Gardner attributed Teligent’s low Q3 2017 revenue primarily

to price erosion in the performance of a single approved product that “was not entirely

unexpected,” he admitted that Teligent’s pipeline was not able to sufficiently mitigate that situation

because “new launches do take time to ramp up.” [Emphasis added].

       139.    He also disclosed that “our team faced manufacturing challenges.” [Emphasis

added]. They included “an excipient in a high-volume product that was being provided to us with

particles that had the potential to adulterate our finished goods” – an apparent reference to the

contaminated product reported by the FDA in the October 2017 483 Letter, although he did not

expressly discuss that 483 Letter or the September 2016 483 Letter during the conference call. He

explained that “the team spent a significant amount of effort in resolving these challenges.” As a

result, “the engineering expenses related to the fix contributed to lower-than-anticipated margins

in the quarter.”

       140.    As for Teligent’s ability to produce its own injectable products to diversify into the

more attractive lines of the TICO strategy, Grenfell-Gardner explained that this was far off, with




                                                 66
            Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 68 of 87




the schedule becoming more oblique and distant than his earlier firm pronouncements – such as

having the facility “validated” by the end of 2017 and in-house injectable ANDA submissions

within the first half of 2018 (which he had stated on March 7, 2017). Now, Teligent simply had a

“goal[s]” of “produc[ing] the first lots to support pre-approval inspection in the second quarter

[of 2018]” and “hav[ing] product available in the market by the fourth quarter of 2018.”

[Emphasis added]. Moreover, it was not clear how that latter goal for product availability was

possible given the late timing of the former goal regarding the first lots to support pre-approval.

        141.    Other figures Teligent revealed in the press release and during the conference call

indicated that Teligent’s vaunted pipeline had sharply declined compared to the previous year.

Through the first nine months of 2017, Teligent had only submitted two ANDAs with the FDA,

far below the eight ANDAs it had submitted in the first nine months of 2015 and the six ANDAs

it had submitted in the first nine months of 2016. (Teligent went on to submit only a total of four

ANDAs in FY2017, compared to 15 ANDAs in FY2015, and 12 in FY2016).

        142.    Further, through the first nine months of 2017, Teligent had only received five

ANDA approvals from the FDA, with a collective TAM (total addressable market) of $87.1

million. (Teligent would only have a total of eight ANDAs approved in 2017 through its internal

pipeline, with an approximate TAM of $150.6 million (and also one approval of a partnered

application), compared to nine ANDA approvals in FY2016 with a collective TAM of $1.64

billion).

        143.    Teligent was not meeting its goal of replacing ANDA approvals with ANDA

submissions, so its overall ANDA pipeline was shrinking. Further, Teligent had still not submitted

with the FDA any ANDA that it had developed on its own for any product outside of the topical

category, despite its vaunted TICO strategy.




                                                 67
         Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 69 of 87




       144.    As a result of these disclosures of the pipeline delays, manufacturing problems, and

their impact on Teligent’s performance and guidance, on the next trading day, November 7, 2017,

the price of Teligent common stock dropped 43.62%, from $5.25 per share to $2.96 per share, on

a volume of 8.35 million shares.

       145.    Due to its deeply entrenched compliance failures and the related FDA

investigations, Teligent’s poor performance persisted well after the end of the Class Period. In

FY2018, it submitted only three ANDAs with the FDA, even fewer than in 2017. Accordingly,

though Teligent’s ANDA approvals did increase somewhat from 2017, the Company’s overall

ANDA pipeline continued to decline sharply over the course of 2018. By the end of 2018, the

Company had still only managed to submit one ANDA with the FDA that it had developed on its

own for any product outside of the topical category, despite its vaunted TICO strategy, and still

none for injectable drugs (that one ANDA was for a complex generic, part of the ‘C’ in the TICO

strategy). As such, for FY2018, the Company’s revenue was close to flat with the disappointing

FY2017 numbers, while its net loss more than doubled compared to FY2017 and its R&D costs

remained approximately 20% of its revenue. In 2019, Teligent has so far not announced any new

ANDA submissions. Meanwhile, its 2019 revenue and net losses are so far on track to be

essentially flat with 2018; and in the spring of 2019, Teligent received yet another 483 Letter from

the FDA. Though Teligent has had several ANDA approvals in 2018 and 2019, as the foregoing

performance figures show, they were insufficient to make up for the shrinking pipeline of new

ANDAs to improve Teligent’s revenue or to stem its steep net losses.

       146.    Currently, Teligent’s stock price is just $0.61, and it has been trading below $1.00

for several months, placing it in violation of the Nasdaq’s rules that generally require publicly

traded companies that trade on the Nasdaq to trade above that amount. If a company’s common




                                                68
         Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 70 of 87




stock remains below $1.00 for 30 consecutive days, the Nasdaq puts the stock on a list of “Non-

Compliant Companies” and requires them to take steps to come back into compliance within 180

days or face de-listing from the Global Select Market. Compliance can be achieved by elevating

the common stock price above $1.00 for at least 10 consecutive days. Here, on June 5, 2019,

Teligent was informed by the Nasdaq that because the Company’s common stock traded below

$1.00 for 30 consecutive days, Teligent no longer complied with the Nasdaq’s “Continued Listing

Standards” and was placed on the “Non-Compliant Companies” list. After failing to raise their

stock price above $1.00 for 10 consecutive days in the 180-day window, Teligent requested

another 180-day extension to come into compliance with the Nasdaq’s rules, but as of the date of

the filing of this SAC, the Nasdaq has yet to grant the extension request.

        D.      Additional Scienter Allegations

        147.    Plaintiff repeats and realleges each and every allegation set forth above as if fully

set forth herein.

        148.    Teligent’s correspondence with the FDA makes it 100% clear that Grenfell-

Gardner knew of the 483 Letters, Teligent’s compliance failures observed therein, and the

burdensome efforts Teligent promised to undertake in response thereto. For example, and as set

forth above: the September 2016 EIR elaborating on Teligent’s compliance failure notes that all

FDA correspondence with Teligent is to be addressed to “Mr. Jason Grenfell-Gardner,” and the

FDA’s February 2017 follow-up letter (in response to Teligent’s remediation plan) emphasizing

those failures is addressed to him as well. Substantially similar statements were made in FDA

correspondence following its second and third inspections during and after the Class Period.

Grenfell-Gardner and/or his direct reports also participated in all three of the inspections.

        149.    In addition, as Defendant Grenfell-Gardner said of Teligent, on March 13, 2017,

“[w]e’re 152 people, we’re a small management team[.]”


                                                 69
         Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 71 of 87




       150.    The administrative offices where Grenfell-Gardner has his work address, 105

Lincoln Avenue in Buena, New Jersey, are part of the same complex where Teligent develops and

produces its drugs, which the FDA inspected as the basis of its 483 Letters, and that the Company

was failing to expand.

       151.    Grenfell-Gardener’s biography on the Company website states that he is “leading

[Teligent’s] transformation into an R&D-centered pharmaceutical company.” He has served as

CEO since 2012 and lead Teligent’s strategy to invest heavily in R&D and build up an ANDA

pipeline, which he presented to investors as the engine for Teligent’s growth.

       152.    Not only was the TICO strategy lead by Grenfell-Gardner, but developing generic

products, having them approved by the FDA, and having facilities that could produce those

products was Teligent’s primary aim.

       153.    Also, Grenfell-Gardner’s direct reports – in this small company – were personally

responsible for development, manufacturing, and quality control. For instance, the October 2017

EIR stated that Defendant Grenfell-Gardner “has direct reports from Quality, Manufacturing,

Finance, Business Development, and Corporate Counsel.” [Emphasis added]. Among others, the

October 2017 EIR stated that Woelfel, General Manager/Plant Manager, and Lani, Senior Vice

President of Quality, both reported directly to Defendant Grenfell-Gardner.        Woelfel was

personally issued the October 2017 483 Letter and had “direct reports from Supply Chain,

Technical Services, Training, Sterile and Topical Production.” Lani had “direct reports from

Quality Control, Quality Assurance and Compliance.”

       154.    Furthermore, as head of Teligent’s management, Defendant Grenfell-Gardner had

“the ultimate responsibility to ensure an effective pharmaceutical quality system [was] in place”

and was responsible for “[p]articipat[ing] in the design, implementation, monitoring, and




                                               70
         Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 72 of 87




maintenance of an effective pharmaceutical quality system” and “[c]onduct[ing] management

reviews of process performance and product quality and of the pharmaceutical quality system.”

See CDER and CBER, Guidance for Industry: Q10 Pharmaceutical Quality System, U.S. DEP’T

OF   HEALTH & HUMAN SERVS. FOOD & DRUG ADMIN. (Apr. 2009), https://www.fda.gov/

media/71553/download. He was also responsible for ensuring that NCRs were tracked, and as

reflected in the FDA correspondence, Teligent did indeed track them, along with its investigations

into OOS results and other deviations. See, e.g., 21 C.F.R. §211.100(b).

       155.    Moreover, CW1 stated that there was pressure to submit ANDAs as quickly as

possible – including by cutting corners, such as “closing” investigations prematurely – and that

CW1 experienced such pressure directly from Grenfell-Gardner’s direct-reports Lani and Woelfel.

       156.    Thus, Grenfell-Gardner was notified by the FDA, was obligated to and did track,

and caused the serious flaws in Teligent’s development and production operations prior to and

throughout the Class Period.

       157.    For all of the foregoing reasons, Grenfell-Gardner knew of the serious problems

that plagued Teligent’s development and production attempts, and its TICO strategy, prior to and

throughout the Class Period.

       158.    For all of the foregoing reasons, Grenfell-Gardner also knew of the significant

delays in Teligent’s expansion of its development and production facility, including the injectable

capabilities. In addition, after making the statement set forth above in which he described

Teligent’s “small management team,” Grenfell-Gardner went on to state that Teligent specifically

designed the facility expansion so that management could oversee it, stating, with respect to that

expansion:

       I think if you go after some of these things aggressively and you don’t have the
       ability to integrate them well and to manage them, you’re going to put your base



                                                71
          Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 73 of 87




        business at risk. That wasn’t something that we wanted to do. So we chose to do
        this stepwise somewhat slower rather than big bang development.

Further, Grenfell-Gardner had experience with similar projects, and at his prior job, had led the

acquisition of a sterile injectable facility for West-Ward Pharmaceuticals. He also repeatedly

published updates, including on his Twitter account, regarding the expansion work being done

at the facility.

        E.         Loss Causation

        159.       Defendants’ wrongful conduct, as alleged herein, directly and proximately caused the

economic losses suffered by Plaintiff and members of the Class (defined herein). During the Class

Period, Plaintiff and Class members purchased Teligent common stock at artificially inflated prices

caused by Defendants’ misconduct. The price of the Company’s common stock declined

significantly when the substantial problems and risks misrepresented and concealed by Defendants

were disclosed and Defendants’ material misrepresentations and omissions were revealed to the

market, causing investors’ losses.

        160.       Before the end of the Class Period, on November 6, 2017, investors had been

unaware of the following material facts about Teligent that were known to Defendants throughout

the Class Period:

                   (a)    As explained in the three 483 Letters, and confirmed by CW1, Teligent was

        already experiencing serious regulatory failures with respect to its development,

        laboratory, manufacturing, and quality control processes. These failures were reflected in

        the quality of Teligent’s rushed, shoddy ANDA submissions. Teligent had to divert

        significant resources to fixing the deficiencies in its ANDAs pending with the FDA in order

        to have a chance of those ANDAs receiving approval, and also to implementing new and

        more robust SOPs and controls. But this delayed potential approval, as Teligent had to



                                                    72
 Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 74 of 87




redo flawed tests and studies, and diverted Teligent’s resources from developing new

ANDAs for submission. As a result, Teligent’s new ANDA submissions and ANDA

pipeline significantly decreased.     The concealed problems with the pipeline thus

undermined the foundations of Teligent’s large R&D investments and TICO strategy, and

as such, Teligent’s positioning for growth and profitability.

       (b)     Teligent had received the September 2016 483 Letter prior to the start of the

Class Period, and had received the October 2017 483 Letter before the end of it. While

Teligent was touting its superior ability to submit ANDAs to the FDA, and have those

ANDAs approved, Defendants had, in fact, received notice from the FDA that Teligent’s

practices were not in compliance with required regulations. That constituted a significant

obstacle to ANDA approval and required burdensome commitment of resources to address,

thus slowing ANDA approvals, diverting Teligent’s resources from ANDA submissions,

and causing the pipeline to stagnate, as described above. Furthermore, the September 2016

and October 2017 483 Letters illustrate that Teligent was already experiencing serious

regulatory problems with its topical drugs, which were easier to produce and with which

Teligent had more expertise than the injectable, complex, and ophthalmic drugs Teligent

was seeking to expand into. The concealed September 2016 and October 2017 483 Letters

showed that Teligent’s claim of being well-positioned to expand into injectable, complex,

and ophthalmic drugs was baseless.

       (c)     Teligent’s injectable facility was already experiencing significant delays in

its development timeline, making it unlikely to support injectable products on the timeline

Defendants promised, with commercialization purportedly beginning in 2018. Moreover,

as set forth above, Teligent was already experiencing a substantial slowdown in its ANDA




                                         73
         Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 75 of 87




       submissions for its core topical business, which, in turn, delayed and threatened its ability

       to develop and produce the more complex injectable drugs on the promised timeline.

       161.    Defendants’ misrepresentations and omissions and fraudulent scheme, as alleged

in §IV, supra, concealed the true adverse material facts from the market during the Class Period,

leading investors to wrongly believe that Teligent was: complying with the stringent FDA

regulations; at the same time capable of producing and was, in fact, producing a valuable pipeline

of ANDA submissions, which would yield approved ANDAs that would become lucrative

products; capable of executing its TICO strategy; nearing the ability to produce injectable drugs;

and poised for growth and a return on its heavy investment in R&D and the facility expansion.

       162.    As alleged in §IV, supra, these material facts were revealed to investors for the first

time on November 6, 2017. On that date, Defendants disclosed “pipeline delays” and reduced

revenue guidance resulting from products not being “ripe for approval.” Defendants further

disclosed that there would be fewer approvals forthcoming in 2017 than previously anticipated and

admitted that Teligent’s pipeline could not contribute to revenues sufficiently to make up for price

erosion. Defendants also disclosed “manufacturing challenges” and acknowledged further delays

in its plan to expand into injectables. Defendant Grenfell-Gardner stated, while explaining the

guidance reduction also announced that day, that “[i]t’s really almost entirely driven by pipeline

delays. . . . That’s the biggest impact to us in terms of the forecast.” [Emphasis added]. He was

also quoted in Teligent’s press release, saying that “[t]hese results and our revised outlook for

the remainder of the year, are a result of the knock-on effect of ANDA approval delays” (as well

as decreased performance for one approved product). [Emphasis added].

       163.    Additionally, these pipeline and manufacturing problems, which investors learned

of for the first time on November 6, 2017, were the precise and foreseeable consequences of




                                                 74
         Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 76 of 87




Teligent’s regulatory compliance failures, as set forth above.         Specifically, Teligent had

widespread compliance failures during and before the Class Period, and prior to the Class Period,

the FDA had identified multiple such failures and warned Teligent to correct them, as well as any

others. Also, prior to the Class Period, Teligent committed to doing so by redoing a number of

tests and studies for ANDAs it had already submitted and adding a number of SOPs and controls

to its inadequate laboratory and production infrastructure. Teligent further acknowledged to the

FDA that these would be time-consuming undertakings. For a small company, with limited

resources and staff, this commitment, which it had to try to satisfy if it hoped to win any ANDA

approvals, prevented it from also making new ANDA submissions and growing its pipeline.

       164.    Following the November 6, 2017, disclosures and events, as set forth in the

preceding paragraphs and in §IV, which were made after trading hours on that date, the market

reacted swiftly and negatively. As a result thereof, on the next trading day, November 7, 2017,

the price of Teligent common stock dropped 43.62%, from $5.25 per share to $2.96 per share, on

a volume of 8.35 million shares.

       165.    The timing and magnitude of that precipitous decline in Teligent’s stock price,

following the corrective disclosures described above, negates any inference that the loss suffered

by investors was caused by changed market conditions, macroeconomic or industry factors, or

other facts unrelated to Defendants’ fraudulent conduct.       Defendants’ false and misleading

statements, as set forth above, proximately caused foreseeable losses to investors.

V.     CLASS ACTION ALLEGATIONS

       166.    Plaintiff brings this action as a class action, pursuant to Fed. R. Civ. P. 23(a) and

23(b)(3), on behalf of a class consisting of all persons and entities that purchased, or otherwise

acquired, the securities of Teligent during the Class Period (March 7, 2017 to November 6, 2017,

inclusive), seeking to pursue remedies under the Exchange Act (the “Class”). Excluded from the


                                                75
         Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 77 of 87




Class are Defendants; the officers and directors of the Company, at all relevant times; members of

their immediate families and their legal representatives, heirs, successors, or assigns; and any

entity in which any of the Defendants have, or had, a controlling interest.

        167.    The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Teligent common stock was actively traded on the

Nasdaq. While the exact number of Class members is unknown to Plaintiff at this time, and can

only be ascertained through appropriate discovery, Plaintiff believes that there are hundreds or

thousands of members in the proposed Class. Millions of Teligent shares were traded publicly

during the Class Period on the Nasdaq. Record owners and other members of the Class may be

identified from records maintained by Teligent or its transfer agent and may be notified of the

pendency of this action by mail, using the form of notice similar to that customarily used in

securities class actions.

        168.    Plaintiff’s claims are typical of the claims of Class members, who were all similarly

affected by Defendants’ wrongful conduct in violation of federal securities laws, which is

complained of herein. Further, Plaintiff will fairly and adequately protect the interests of Class

members and has retained counsel competent and experienced in class and securities litigation.

Plaintiff has no interests antagonistic to or in conflict with those of the Class.

        169.    Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

                (a)       whether the federal securities laws were violated by Defendants’ conduct

        alleged herein;




                                                  76
         Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 78 of 87




               (b)    whether statements made by Defendants to the investing public during the

       Class Period omitted or misrepresented material facts about the business, operations, and

       prospects of Teligent; and

               (c)    to what extent Class members have sustained damages, and the proper

       measure of damages.

       170.    A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy, since joinder of all members is impracticable. Further, as the

damages suffered by individual Class members may be relatively small, the expense and burden

of individual litigation makes it impossible for Class members to individually redress the wrongs

done to them. There will be no difficulty in the management of this action as a class action.

VI.    APPLICABILITY OF THE FRAUD-ON-THE-MARKET AND AFFILIATED UTE
       PRESUMPTIONS OF RELIANCE

       171.    The market for Teligent common stock was open, well developed, and efficient at

all relevant times. As a result of Defendants’ materially false or misleading statements and

material omissions, the Company’s common stock traded at artificially inflated prices during the

Class Period. Plaintiff and other members of the Class purchased or otherwise acquired the

Company’s common stock, relying on the integrity of the market price of such securities and on

publicly available market information relating to Teligent. Plaintiff and Class members have been

damaged thereby.

       172.    During the Class Period, the artificial inflation of the value of Teligent common

stock was caused by the material misrepresentations and omissions alleged in this Complaint,

thereby causing the damages sustained by Plaintiff and other Class members. As alleged herein,

during the Class Period, Defendants made, or caused to be made, a series of materially false or

misleading statements about the Company’s business, prospects, and operations, causing the price



                                                77
          Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 79 of 87




of the Company’s common stock to be artificially inflated at all relevant times. When the truth

was disclosed, it drove down the value of the Company’s common stock, causing Plaintiff and

other Class members that had purchased the securities at artificially inflated prices to be damaged

as a result.

        173.   At all relevant times, the market for Teligent common stock was efficient for the

following reasons, among others:

               (a)     Teligent stock met the requirements for listing and it was listed and actively

        traded on the Nasdaq, a highly efficient and automated market;

               (b)     As a regulated issuer, Teligent filed periodic public reports with the SEC

        and/or the Nasdaq;

               (c)     Teligent regularly communicated with public investors via established

        market communication mechanisms, including through regular dissemination of press

        releases on the national circuits of major newswire services and through other wide-ranging

        public disclosures, such as communications with the financial press and other similar

        reporting services; and

               (d)     Teligent was followed by securities analysts employed by brokerage firms,

        who wrote reports about the Company, which reports were distributed to the sales force

        and certain customers of their respective brokerage firms and were made publicly available.

        174.   Based on the foregoing, during the Class Period, the market for Teligent common

stock promptly digested information regarding the Company from all publicly available sources

and impounded such information into the price of Teligent stock. Under these circumstances, the

market for Teligent common stock was efficient during the Class Period and, therefore, investors’




                                                78
         Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 80 of 87




purchases of Teligent common stock at artificially inflated market prices give rise to a Class-wide

presumption of reliance under the fraud-on-the-market doctrine.

       175.    In the alternative, the Affiliated Ute presumption of reliance applies to the extent

that Defendants’ statements during the Class Period involved omissions of material facts, which

concealed that:

               (a)    As described in the FDA’s correspondence with Teligent in September

       2016, October 2017, and May 2019, as well as by CW1, before and during the Class Period,

       Teligent had a widespread failure to implement required procedures and controls,

       exacerbated by a badly understaffed Quality Control department. This resulted in Teligent

       systematically failing to comply with FDA regulations, which undermined the integrity of

       the data Teligent submitted to the FDA in support of its ANDAs. Indeed, Teligent not only

       had to redo tests and studies for the faulty ANDAs it had submitted, so that they had a

       chance of receiving approval, but it had to implement a host of new procedures and controls

       across its laboratory and related infrastructure – in response to compliance failures the FDA

       had specifically identified and the many others Teligent was now expressly warned to

       correct – to improve the quality of future ANDA submissions and rebuild its standing with

       the FDA. This delayed the potential approval of Teligent’s already submitted ANDAs,

       caused the submission of its new ANDAs to slow to an almost complete halt, made the

       strategy of expanding into new business lines impossible to implement, and resulted in a

       waste of Teligent’s high R&D and other expenses, which the dwindling pipeline could not

       earn sufficient revenue to cover.

               (b)    Moreover, they concealed the September 2016 483 Letter, accompanying

       EIR, and subsequent follow-up letter from the FDA, which contained observations of




                                                79
         Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 81 of 87




       multiple, systematic compliance failures in Teligent’s procedures and laboratory controls

       and undermined the integrity of the data that Teligent was submitting in support of its

       ANDAs. They concealed that information notwithstanding that their own (undisclosed)

       follow-up letter to the FDA in October 2016 stated that “Teligent takes these observations

       extremely seriously.”     [Emphasis added].      As set forth herein, responding to those

       observations and warnings required a substantial amount of Teligent’s already overtaxed

       resources, both for the ANDAs already submitted and prospective infrastructure fixes,

       thereby delaying the approval of existing ANDAs, delaying the submission of new

       ANDAs, and limiting Teligent’s ability to execute its business plan. This further showed

       that Teligent was already experiencing serious regulatory problems with its core products,

       and was not prepared or positioned to expand into new business lines.

               (c)     Also, they concealed that the injectable facility was already experiencing

       significant delays in its development timeline, making it unlikely to support injectable

       products on the timeline Defendants promised. Moreover, amidst the development failures

       set forth in the preceding paragraphs, Teligent was already experiencing a substantial

       slowdown in its ANDA submissions for its core topical business, which, in turn, delayed

       and threatened its ability to develop and produce the more complex injectable drugs on the

       promised timeline.

VII.   NO SAFE HARBOR

       176.    The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the statements alleged to be false or misleading herein that

relate to then-existing facts and conditions, nor does it apply to any material omissions alleged

herein. To the extent that statements alleged to be false or misleading are characterized as forward-

looking, the statutory safe harbor does not apply to such statements because they were not


                                                 80
          Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 82 of 87




sufficiently identified as “forward-looking statements” when made, there were no meaningful

cautionary statements identifying important factors that could cause actual results to differ

materially from those in the forward-looking statements, and Defendants had actual knowledge

that the forward-looking statements were materially false or misleading at the time each such

statement was made.

VIII. COUNTS

                                       FIRST COUNT
                         Violation of §10(b) of the Exchange Act and
                 Rule 10b-5 Promulgated Thereunder Against All Defendants

        177.    Plaintiff repeats and realleges each and every allegation set forth above as if fully

set forth herein. This claim is asserted against all Defendants.

        178.    During the Class Period, Defendants: (i) knowingly, or with reckless disregard,

deceived the investing public, including Plaintiff and Class members, as alleged herein;

(ii) artificially inflated and/or maintained the market price of Teligent common stock; and (iii)

caused Plaintiff and Class members to purchase, or otherwise acquire, Teligent common stock at

artificially inflated prices.

        179.    Each of the Defendants, in violation of §10(b) of the Exchange Act and Rule 10b-

5(b), made false statements of material facts and omitted to state material facts necessary to make

the statements made by Defendants not misleading, which operated as a fraud and deceit upon

Plaintiff and the Class, in an effort to create or maintain an artificially inflated price of Teligent

common stock during the Class Period. Defendants’ material misrepresentations and omissions

are alleged in §IV, supra.

        180.    As a result of their making and/or substantially participating in the creation of

affirmative statements to the investing public, Defendants had a duty to promptly disseminate




                                                 81
         Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 83 of 87




truthful information that would be material to investors in compliance with applicable laws and

regulations.

       181.    As an officer, director, and controlling person of a publicly held Company, whose

common stock is registered with the SEC, pursuant to the Exchange Act, traded on the Nasdaq,

and governed by the provisions of the federal securities laws, Grenfell-Gardner had a duty to

promptly disseminate accurate and truthful information regarding the Company’s financial

condition and performance, growth, operations, financial statements, business, markets,

management, earnings, and present and future business prospects, and to correct any previously

issued statements that had become materially false or misleading, so that the market price of the

Company’s publicly traded securities would be based upon truthful and accurate information.

       182.    Defendants, individually and in concert, directly and indirectly, by the use, means,

or instrumentalities of interstate commerce and/or of the mails, made, or substantially participated

in, the creation and/or dissemination of false or misleading statements of material fact, as set forth

herein, or with reckless disregard failed to ascertain and disclose truthful facts, even though such

facts were available to them.

       183.    The facts alleged herein give rise to a strong inference that each of the Defendants

acted with scienter. Each of the Defendants knew, or recklessly disregarded, that the Class Period

statements set forth in §IV, supra, contained material misrepresentations and omissions for the

reasons set forth herein.

       184.    By virtue of Grenfell-Gardner’s position of management and control within

Teligent, he had access to undisclosed adverse information about the Company, its business,

operations, operational trends, finances, and present and future business prospects. Grenfell-

Gardner would ascertain such information through the Company’s internal corporate documents;




                                                 82
         Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 84 of 87




conversations and connections with corporate officers and employees; attendance at sales,

management, and Board of Directors meetings, including committees thereof; and reports and

other information provided to him in connection with his roles and duties as Teligent officer and

director, including from the FDA.

       185.    Grenfell-Gardner was aware of, or recklessly disregarded, that material

misrepresentations and omissions were being made regarding the Company, and approved or

ratified such statements in violation of the federal securities laws.

       186.    As a result of Defendants’ dissemination of the materially false or misleading

information, and their failure to disclose material facts, as alleged herein, the market price of

Teligent common stock was artificially inflated throughout the Class Period. Unaware that the

market price of Teligent common stock was artificially inflated; relying directly or indirectly on

the false or misleading statements made by Defendants, at the times such statements were made,

or relying upon the integrity of the markets in which Teligent common stock traded; and in the

absence of material adverse information that was known, or recklessly disregarded, by Defendants,

but not disclosed to the public, Plaintiff and Class members purchased or otherwise acquired

Teligent common stock at artificially inflated prices.

       187.    Had Plaintiff and the other Class members known the truth regarding the problems

that Teligent was experiencing, which was not disclosed by Defendants, Plaintiff and other Class

members would not have purchased, or otherwise acquired, Teligent common stock, or, if they

had acquired such securities during the Class Period, they would not have done so at the artificially

inflated prices which they paid.

       188.    As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and the

other Class members suffered damages in connection with their respective purchases and sales of




                                                 83
         Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 85 of 87




Teligent common stock during the Class Period, when the artificial inflation in the price of such

securities dissipated, as the truth regarding Defendants’ conduct was revealed, causing the price

of Teligent common stock to decline, resulting in economic losses to Plaintiff and the Class.

       189.    By reason of the foregoing, Defendants violated §10(b) of the Exchange Act and

Rule 10b-5(b), promulgated thereunder, and they are liable to Plaintiff and the Class for damages

suffered in connection with their transactions in Teligent common stock during the Class Period.

                                      SECOND COUNT
                            Violation of §20(a) of the Exchange Act
                                   Against Grenfell-Gardner

       190.    Plaintiff repeats and realleges each and every allegation set forth above as if fully

set forth herein. This claim is asserted against Defendant Grenfell-Gardner.

       191.    Teligent is a primary violator of §10(b) and Rule 10b-5, promulgated thereunder.

       192.    Grenfell-Gardner acted as controlling persons of Teligent within the meaning of

§20(a) of the Exchange Act. Grenfell-Gardner had direct and supervisory involvement in the day-

to-day operations of the Company and, therefore, is presumed to have had the power to control or

influence, and during the Class Period, did exercise his power to control and influence, the conduct

giving rise to the violations of the federal securities laws alleged herein. Grenfell-Gardner

prepared, or was responsible for preparing, the Company’s press releases and SEC filings, and

made statements to the market in SEC filings, annual reports, press releases, news articles, and

conference calls. Grenfell-Gardner controlled Teligent and each of its employees.

       193.    Grenfell-Gardner was able to, and did, control the content of the various SEC

filings, press releases, and other public statements pertaining to the Company during the Class

Period. Grenfell-Gardner was provided with copies of the documents, as alleged herein, to contain

material misrepresentations and omissions prior to, or shortly after, their issuance and had the

ability and/or opportunity to prevent the issuance of such documents or cause them to be corrected.


                                                84
         Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 86 of 87




Accordingly, Grenfell-Gardner is responsible for the accuracy of the Company’s public reports

and releases.

       194.     By virtue of his position as a controlling person of Teligent, and by reason of the

conduct described in this Count, Grenfell-Gardner is liable pursuant to §20(a) of the Exchange Act

for controlling a primary violator of the federal securities laws. As a direct and proximate result

of Grenfell-Gardner’s wrongful conduct, Plaintiff and other Class members suffered damages in

connection with their purchases of the Company’s securities during the Class Period.

IX.    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for relief and judgment, as follows:

       A.       Determining that this action is a proper class action under Rule 23 of the Federal

Rules of Civil Procedure;

       B.       Awarding compensatory damages in favor of Plaintiff and all other Class members

against all Defendants, jointly and severally, for all damages sustained as a result of Defendants’

wrongdoing, in an amount to be proven at trial, including interest thereon;

       C.       Awarding Plaintiff and the Class their reasonable costs and expenses incurred in

this action, including counsel and expert fees; and

       D.       Such other and further relief as the Court may deem just and proper.

X.     JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.

DATED: December 9, 2019
                                              SCOTT+SCOTT ATTORNEYS AT LAW LLP

                                               /s/ Max R. Schwartz
                                              Max R. Schwartz
                                              David R. Scott
                                              Thomas L. Laughlin, IV
                                              Donald A. Broggi
                                              Anjali Bhat


                                                85
Case 1:19-cv-03354-VM Document 39 Filed 12/09/19 Page 87 of 87




                            Jeffrey P. Jacobson
                            The Helmsley Building
                            230 Park Avenue, 17th Floor
                            New York, NY 10169
                            Telephone: (212) 223-6444
                            Facsimile: (212) 223-6334
                            mschwartz@scott-scott.com
                            david.scott@scott-scott.com
                            tlaughlin@scott-scott.com
                            dbroggi@scott-scott.com
                            abhat@scott-scott.com
                            jjacobson@scott-scott.com

                            Counsel for Plaintiff Oklahoma Police Pension
                            Fund and Retirement System




                              86
